 
Exhibit 10.1
 
PURCHASE AND SALE AGREEMENT
 
dated as of February 21, 2008
 
between
 
AZITHROMYCIN ROYALTY SUB LLC
 
and
 
INSITE VISION INCORPORATED
 

--------------------------------------------------------------------------------


 
Table of Contents
 

    Page
ARTICLE I
RULES OF CONSTRUCTION AND DEFINED TERMS
     
Section 1.1
Rules of Construction and Defined Terms
1
     
ARTICLE II
SALE AND PURCHASE OF PURCHASED ASSETS
     
Section 2.1
Agreement to Sell and Purchase Purchased Assets
1
Section 2.2
Sale and Purchase of Purchased Assets; Sale Price.
1
Section 2.3
Consideration for Sale of Purchased Assets
2
     
ARTICLE III
SALE PRICE PAYMENTS
     
Section 3.1
Sale Price Payments
2
     
ARTICLE IV
CONDITIONS TO CLOSING
     
Section 4.1
Conditions to Closing
3
     
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PARENT
     
Section 5.1
Representations and Warranties of Parent
3
     
ARTICLE VI
COVENANTS
     
Section 6.1
Affirmative Covenants
8
Section 6.2
Negative Covenants
11
Section 6.3
Reporting
13
Section 6.4
Certain Covenants
14
     
ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS
     
Section 7.1
Responsibilities of Parent
14
Section 7.2
Further Action Evidencing Sale.
14
Section 7.3
Application of Collections
15
Section 7.4
Third Party Royalties
15

 
i

--------------------------------------------------------------------------------


 
ARTICLE VIII
INDEMNIFICATION
     
Section 8.1
Indemnification by Parent
15
     
ARTICLE IX
MISCELLANEOUS
     
Section 9.1
Transfers Intended as Sales
16
Section 9.2
Specific Performance
16
Section 9.3
Notices
17
Section 9.4
CHOICE OF LAW
17
Section 9.5
Counterparts
17
Section 9.6
Amendment.
17
Section 9.7
Severability of Provisions
18
Section 9.8
Binding Effect; Assignability; Survival
18
Section 9.9
Acknowledgement and Agreement
18
Section 9.10
Cumulative Remedies
18
Section 9.11
Costs, Expenses and Taxes
19
Section 9.12
No Proceedings
19
Section 9.13
Consent to Jurisdiction.
19
Section 9.14
Limited Recourse
20
Section 9.15
Table of Contents and Headings
20



Annex A
Rules of Construction and Defined Terms
   
Exhibit A
Form of Bill of Sale
Exhibit B
UCC Financing Statements and Other Filings


ii

--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT
 
This PURCHASE AND SALE AGREEMENT, dated as of February 21, 2008, is between
AZITHROMYCIN ROYALTY SUB LLC, a Delaware limited liability company, and INSITE
VISION INCORPORATED, a Delaware corporation.
 
WITNESSETH:
 
WHEREAS, the Parent desires to sell, transfer, convey, assign, contribute and
grant to the Issuer, and the Issuer desires to purchase and accept from the
Parent, the Purchased Assets, on the terms and conditions set forth in this
Purchase and Sale Agreement; and
 
WHEREAS, the Parent desires to grant to the Issuer, and the Issuer desires to
accept from the Parent, residual license rights and other obligations of the
Parent under the Residual License Agreement, on the terms and conditions set
forth in this Purchase and Sale Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto covenant and agree
as follows:
 
ARTICLE I
RULES OF CONSTRUCTION AND DEFINED TERMS
 
Section 1.1 Rules of Construction and Defined Terms. The rules of construction
set forth in Annex A shall apply to this Purchase and Sale Agreement and are
hereby incorporated by reference into this Purchase and Sale Agreement as if set
forth fully in this Purchase and Sale Agreement. Capitalized terms used but not
otherwise defined in this Purchase and Sale Agreement shall have the respective
meanings given to such terms in Annex A, which is hereby incorporated by
reference into this Purchase and Sale Agreement as if set forth fully in this
Purchase and Sale Agreement. Not all terms defined in Annex A are used in this
Purchase and Sale Agreement.
 
ARTICLE II
SALE AND PURCHASE OF PURCHASED ASSETS
 
Section 2.1 Agreement to Sell and Purchase Purchased Assets. On the terms and
subject to the conditions set forth herein, the Parent agrees to (a) sell,
transfer, convey, assign, contribute and grant to the Issuer, and the Issuer
agrees to purchase and accept from the Parent, on the Closing Date, all of the
Purchased Assets, and (b) execute and deliver to the Issuer, and the Issuer
agrees to accept from the Parent, the Residual License Agreement pursuant to
which the Parent grants the Residual License to the Issuer.
 
Section 2.2 Sale and Purchase of Purchased Assets; Sale Price.
 
(a) Effective upon the satisfaction of the conditions set forth in Section 4.1,
on the Closing Date, the Parent hereby and by the Bill of Sale sells, transfers,
conveys, assigns, contributes and grants to the Issuer, and the Issuer hereby
and by the Bill of Sale purchases and accepts from the Parent, all of the
Purchased Assets. On the Closing Date, the Parent and the Issuer shall execute
and deliver the Bill of Sale.
 
1

--------------------------------------------------------------------------------


 
(b) The aggregate amount to be paid for the Purchased Assets and for the
Residual License pursuant to Section 2.2(a) (the “Sale Price”) is equal to the
fair market value of the Purchased Assets and the Residual License as agreed at
arm’s length by the Parent and the Issuer. For the avoidance of doubt, the
Issuer is not assuming any of the liabilities or obligations of the Parent under
any of the Principal Documents to which it is party, including the obligation to
pay royalties to Pfizer under the Pfizer License Agreement, which shall be
retained by and remain liabilities and obligations of the Parent, and the Parent
shall continue to be subject to such obligations and liabilities to the relevant
counterparties and third party beneficiaries; provided, that the Issuer agrees
to be bound by the confidentiality obligations undertaken by the Parent in all
of the Principal Documents; provided, further, that the Issuer agrees to make to
the Parent the payments of royalties due to Pfizer and other third parties as
described in and in accordance with Section 7.4 out of the amounts payable under
the Purchased Assets but otherwise without recourse to the Issuer.
 
Section 2.3 Consideration for Sale of Purchased Assets. On the terms and subject
to the conditions set forth in this Purchase and Sale Agreement, the Issuer
agrees to pay the Sale Price to the Parent on the Closing Date in accordance
with Section 3.1. To the extent that the Sale Price exceeds the Cash Purchase
Price received by the Issuer, the Parent shall be deemed to have made a capital
contribution to the Issuer in the amount of such excess as specified in Section
3.1(b). Each of the Parent and the Issuer acknowledges and agrees that the
Parent is granting the Residual License to the Issuer on the Closing Date and
has a present, legally binding obligation under the Residual License Agreement
to perform its obligations thereunder on the terms and conditions specified
thereunder from and after the Termination Date (as defined in the Residual
License Agreement).
 
ARTICLE III
SALE PRICE PAYMENTS
 
Section 3.1 Sale Price Payments. On the Closing Date, on the terms and subject
to the conditions set forth in this Purchase and Sale Agreement, the Issuer
shall pay (or cause to be paid) to the Parent the Sale Price for the Purchased
Assets and the Residual License as follows:
 
(a) first, a wire transfer from the Issuer to the Parent in immediately
available federal funds in the amount of $51,203,267.19 (the “Cash Purchase
Price”); and
 
(b) second, the remaining portion of the Sale Price shall constitute a capital
contribution by the Parent to the Issuer in an amount equal to the excess of the
agreed fair market value of the Purchased Assets and the Residual License over
the amount of the Cash Purchase Price, the value of which is evidenced by
Capital Securities of the Issuer delivered to the Parent at or before the
Closing Date.
 
2

--------------------------------------------------------------------------------


 
ARTICLE IV
CONDITIONS TO CLOSING
 
Section 4.1 Conditions to Closing. The Parent’s obligation to sell, transfer,
convey, assign, contribute and grant the Purchased Assets and to grant the
Residual License contemplated by the Residual License Agreement pursuant to
Section 2.2 is subject to tender by the Issuer of the Cash Purchase Price
pursuant to Section 3.1(a), and the Issuer’s obligations to purchase and accept
the Purchased Assets, to enter into the Residual License Agreement and to tender
the Cash Purchase Price are subject to (x) the receipt by the Issuer of the net
proceeds of its sale of the Notes to be issued under the Indenture on or before
the Closing Date, (y) the execution and delivery by the Parent of the Servicing
Agreement pursuant to which the Issuer will designate the Parent as initial
Servicer on the terms and conditions set forth therein and (z) the execution and
delivery by the Parent of the Residual License Agreement.
 
In addition, as a further condition to the Issuer’s obligations to purchase and
accept the Purchased Assets and to tender the Cash Purchase Price, on or prior
to the Closing Date, the Parent shall have (i) notified Inspire of the sale,
transfer, conveyance, assignment, contribution and granting of the Purchased
Assets to the Issuer, (ii) instructed Inspire to make all Royalty Payments after
the Closing Date to the Collection Account, (iii) requested Inspire to send all
reports otherwise sent or required to be sent to the Parent to be sent also to
the Issuer and the Servicer (to the extent consistent with the terms and
conditions of the Inspire License Agreement) and (iv) requested acknowledgment
from Inspire of the foregoing.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PARENT
 
Section 5.1 Representations and Warranties of Parent. The Parent hereby
represents and warrants to the Issuer that, as of the Closing Date:
 
(a) it has been duly organized, is validly existing and is in good standing
under the laws of its jurisdiction of organization; it has all licenses,
permits, franchises and governmental authorizations necessary to carry on its
business as now being conducted; it is duly licensed or qualified to do business
in good standing in each jurisdiction in which such qualification is required by
law, except where such failure to qualify would not reasonably be likely to
result in a Material Adverse Effect; it has the full power and authority to own
the property it purports to own, to carry on its business as presently conducted
and as proposed to be conducted, and to execute, deliver and perform this
Purchase and Sale Agreement, each other instrument to be delivered by it
pursuant to this Purchase and Sale Agreement and each other Transaction Document
to which it is a party, and the consummation of the transactions contemplated
hereby and thereby have been duly and validly authorized by it; each of the
Transaction Documents to which it is a party (including this Purchase and Sale
Agreement) has been duly executed and delivered by it and constitutes its valid
and binding agreement, enforceable against the Parent in accordance with its
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity; and all
requisite action has been taken by it to make this Purchase and Sale Agreement
and each of the other Transaction Documents to which it is a party valid and
binding upon it;

3

--------------------------------------------------------------------------------


 
(b) it is not required to obtain the consent, license, approval or authorization
of, or make any registration, filing or declaration with, any Governmental
Authority in connection with the execution, delivery, performance, validity or
enforceability of this Purchase and Sale Agreement or the Residual License
Agreement (except for the filing of UCC financing statements and other filings
specified in Exhibit B, any consents, licenses, approvals, authorizations,
registrations, filings or declarations under state blue sky laws, all of which
have been made or obtained as of the date hereof or will be made within the time
periods required under the Exchange Act, and the consent of Pfizer referenced in
the Residual License Agreement);
 
(c) the execution, delivery and performance by it of the Transaction Documents
to which it is a party and the consummation of the transactions contemplated
hereby and thereby, including the sale, transfer, conveyance, assignment,
contribution and granting of the Purchased Assets on the Closing Date, do not
and will not (i) result in the breach of any term or provision of the Parent
Organizational Documents, (ii) result in the breach of any term or provision of,
or conflict with, constitute a default under or result in the acceleration or
required prepayment by the Parent of any obligation under, the Principal
Documents or any other agreement, including any indenture, credit agreement,
lease or license, or any deed or other instrument of conveyance to which it or
its property is subject, (iii) result in or require the creation or imposition
of any Lien upon any of its properties pursuant to the terms of any such
agreement, indenture, credit agreement or other instrument (except as
contemplated by this Purchase and Sale Agreement and the other Transaction
Documents) or (iv) result in the violation of any law (including any bulk
transfer or similar law), rule, regulation, order, judgment or decree to which
it or its property or the Purchased Assets are subject, except in the case of
clause (iv) where such violation would not have or would not be reasonably
likely to have a Material Adverse Effect;
 
(d) it has not taken any action to impair the Issuer’s rights in the Purchased
Assets other than pursuant to the Principal Documents;
 
(e) its principal place of business is located at the address referred to in
Section 12.5 of the Indenture, and the jurisdiction of its organization is
Delaware (or at such other location, notified to the Issuer in accordance with
Section 6.2(b), in a jurisdiction where all action required thereby has been
taken and completed);
 
(f) since January 1, 2002, it has not been known by any legal name other than
InSite Vision Incorporated nor has it been a party to any merger, consolidation
or other reorganization, except in each case where it was the surviving or
resulting corporate entity;
 
(g) it has filed (or caused to be filed) all material tax returns and reports
required by law to have been filed by it and has paid all material Taxes
required to be paid by it, except any such Taxes that are being diligently
contested in good faith and for which adequate reserves in accordance with GAAP
have been set aside on its books, and it has never filed any tax return or
report under any name other than its exact legal name;
 
4

--------------------------------------------------------------------------------


 
(h) it is in compliance with the requirements of all Applicable Laws, a breach
of any of which, individually or in the aggregate, would be reasonably likely to
have a Material Adverse Effect;
 
(i) it has obtained all licenses, permits, franchises and other governmental
authorizations necessary for the ownership of its properties or to the conduct
of its business that, if not obtained, would be reasonably likely to have a
Material Adverse Effect;
 
(j) there is no order, judgment, decree, injunction, stipulation or consent
order of or with any Governmental Authority to which it is subject, and there is
no action, suit, arbitration or regulatory proceeding pending or, to its
knowledge, threatened, nor to its knowledge is there any investigation pending
or threatened, before or by any Governmental Authority against it that, in each
case under this Section 5.1(j), individually or in the aggregate, is reasonably
likely to have a Material Adverse Effect;
 
(k) there is no action, suit, proceeding, arbitration, regulatory or
governmental investigation pending or, to its knowledge, threatened before or by
any Governmental Authority (i) that would be reasonably likely to have a
Material Adverse Effect or (ii) seeking to prevent the consummation of any of
the transactions contemplated by this Purchase and Sale Agreement or any other
Transaction Document;
 
(l) it is not required to register as an “investment company” within the meaning
of the Investment Company Act of 1940, as amended;
 
(m) it is not engaged in the business of extending credit for the purpose of
buying or carrying margin stock, and no portion of the Sale Price shall be used
(i) for a purpose that violates, or would be inconsistent with, Regulation T, U
or X promulgated by the Board of Governors of the Federal Reserve System from
time to time or (ii) to acquire any security in any transaction that is subject
to Section 13 or 14 of the Exchange Act;
 
(n) neither it nor any of its Subsidiaries is in breach or violation of any
Principal Document or any other agreement, including any indenture, credit
agreement, lease or license, or any deed or other instrument of conveyance to
which it or its property is subject, or subject to or in violation of any
statute, order or regulation of any Governmental Authority having jurisdiction
over it, that, in each case under this Section 5.1(n), has or may in the future
be reasonably expected to have a Material Adverse Effect;
 
(o) the filings of financing statements under the UCC and other recordings, if
any, required to perfect the security interest granted hereunder in favor of the
Issuer in the Purchased Assets sold, transferred, conveyed, assigned,
contributed and granted on the Closing Date, including those specified in
Exhibit B, if any, have been or shall have been duly made by the Closing Date,
and the Issuer has or shall have the same rights as the Parent has with respect
to the Purchased Assets (if the Parent were still the owner of such Purchased
Assets) against any other Person;
 
5

--------------------------------------------------------------------------------


 
(p) (i) the Purchased Assets sold, transferred, conveyed, assigned, contributed
and granted to the Issuer on the Closing Date have not been pledged, sold,
transferred, conveyed, assigned, contributed or granted by the Parent to any
other Person except as permitted by the Indenture, (ii) the Parent has good and
marketable title to the Purchased Assets free and clear of any Lien and is the
sole owner thereof, (iii) the Parent has full right to sell, transfer, convey,
assign, contribute and grant the Purchased Assets to the Issuer and (iv) upon
the sale, transfer, conveyance, assignment, contribution and granting of the
Purchased Assets to the Issuer pursuant to Article II, the Issuer shall have
good and marketable title to the Purchased Assets free and clear of any Lien
(other than Permitted Liens) and shall be the owner of the Purchased Assets;
 
(q) (i) each of the Principal Documents is in full force and effect, (ii) the
Principal Documents are valid and legally binding and enforceable against the
Parent and, to the knowledge of the Parent, all other parties thereto, (iii) it
has provided the Issuer with true, correct and complete copies of the Principal
Documents (other than with respect to the Pfizer License Agreement, which is
available in redacted form as an exhibit to the Parent’s Form 10-Q filed on May
10, 2007) and all written amendments, if any, thereto through the Closing Date,
(iv) to its knowledge, there are no oral waivers or modifications (or pending
requests therefor) in respect of the Principal Documents, (v) it is not in
default under any Principal Document (including with respect to the execution,
delivery and performance of this Purchase and Sale Agreement, the Residual
License Agreement, the Servicing Agreement or the Pledge and Security Agreement)
and is not aware of any default by any other Person under any Principal Document
to which any such Person is party and (vi) the Parent has not granted any waiver
under the Principal Documents and has not released the applicable counterparty,
in whole or in part, from any of its obligations under the Principal Documents;
 
(r) (i) no party to any of the Principal Documents has given any written notice
to the Parent of termination or breach by the Parent of any such Principal
Document, (ii) the Parent is not aware of any notice of termination or breach
given by any such Person to any other such Person with respect to any Principal
Document to which any such Person is a party and (iii) to its knowledge, no
event has occurred that would give any such Person or the Parent the right to
terminate any Principal Document to which any of them is party, whether as of
the Closing Date or because of events or occurrences existing on or before the
Closing Date, including with respect to the execution, delivery and performance
by the Parent of this Purchase and Sale Agreement or any other Transaction
Document or Principal Document to which it is a party;
 
(s) under the terms of the Principal Documents, no consent of any Person is
required in respect of the execution, delivery and performance by the Parent and
the Issuer of this Purchase and Sale Agreement or any other Transaction Document
to which the Parent is a party (other than (i) consents received from any such
Person and (ii) the consent of Pfizer with respect to the Residual License
Agreement, which consent has not yet been obtained);
 
(t) no step has been taken or is intended by the Parent or, so far as it is
aware, any other party to any of the Principal Documents or Transaction
Documents for the winding-up, liquidation, dissolution, administration, merger
or consolidation or for the appointment of a receiver or administrator of it or
all or any of its assets, and, immediately after the sale, transfer, conveyance,
assignment, contribution and granting of the Purchased Assets on the Closing
Date, the Parent will not be rendered insolvent or be unable to pay its debts as
they mature or be left with unreasonably small capital;
 
6

--------------------------------------------------------------------------------


 
(u) it has determined, and by virtue of its entering into the transactions
contemplated hereby and its authorization, execution and delivery of this
Purchase and Sale Agreement and the other Transaction Documents to which it is
party, that its undertaking of the obligations and liabilities contemplated
hereby or thereby (i) is in its own best interests, (ii) does not leave it
unable to pay its debts as they become due in the ordinary course of business,
(iii) will not leave it with debts that cannot be paid from the present saleable
value of its property and (iv) will not render it insolvent within the meaning
of Section 101(32) of the Bankruptcy Code or Section 271 of the New York Debtor
and Creditor Law;
 
(v) all obligations of the Parent to make payments to date under the Principal
Documents have been fully satisfied;
 
(w) the Parent is the exclusive or joint owner of all right, title and interest
in, to and under, or has licensed or obtained rights to, the Licensed IP, and
the information set forth under “AzaSite—Patent Protection” in the Private
Placement Memorandum contains a fair and accurate description of the Licensed IP
described therein; and the Licensed IP constitutes all of the intellectual
property licensed by the Parent to Inspire under the Inspire License Agreement
and the Inspire Trademark License Agreement necessary for the sale of the
Subject Products in the Field in the Territory; and AzaSite is an Inspire
Licensed Product (as defined in the Inspire License Agreement);
 
(x) there is no action, claim, demand, suit, citation, summon, subpoena, inquiry
or investigation of any nature, civil, criminal, regulatory or otherwise, in law
or in equity, or arbitral or other proceeding by or before any Governmental
Authority or other third party pending or, to the knowledge of the Parent,
threatened against, relating to or affecting the Licensed IP (other than
ordinary course prosecution of patents and trademarks at the United States
Patent and Trademark Office and equivalent foreign patent offices or customary
actions with the relevant regulatory authorities), which could reasonably be
expected to result in the issuance of an order restraining, enjoining or
otherwise resulting in the diminution of the benefits contemplated by this
Purchase and Sale Agreement;
 
(y) to the knowledge of the Parent, the manufacture, use, sale, offer for sale
or importation of the Current Product as contemplated under the Inspire License
Agreement does not infringe upon any third party’s patents or constitute a
misappropriation of a third party’s trade secrets or other intellectual property
rights, each existing as of the Closing Date; neither the Parent nor any of its
Affiliates has received any notice in writing, or otherwise has knowledge of any
facts, that have, or reasonably should have, led the Parent to believe that the
manufacture, use, sale, offer for sale or exportation of such Current Product to
Canada will infringe any rights of a third party existing as of the Closing
Date;
 
(z) to the Parent’s knowledge, there is no third party infringing any of the
Licensed IP owned or controlled by the Parent;
 
(aa) the Parent has not consented to any assignment by any counterparty to any
Principal Document of such counterparty’s rights or obligations under such
Principal Document and, to the knowledge of the Parent, no such counterparty has
assigned any of its rights or obligations under such Principal Document to any
Person;
 
7

--------------------------------------------------------------------------------


 
(bb) except for the Principal Documents and any other documents specifically
described in the Inspire License Agreement, neither the Parent nor any of its
Affiliates (including the Issuer) (i) is party to any agreement with any other
Person in respect of the Subject Products in the Field in the Territory or the
Licensed IP (other than with respect to Catalent and the supplier of the active
ingredient for the Subject Products) and (ii) has any royalty or other payment
obligations in respect of the Subject Products or such Licensed IP; and
 
(cc) to the knowledge of the Parent, there are no sublicenses entered into by
Inspire in respect of Inspire’s license under the Inspire License Agreement.
 
 
ARTICLE VI
COVENANTS
 
Section 6.1 Affirmative Covenants. So long as the Notes are outstanding, the
Parent shall:
 
(a) comply with all Applicable Laws in the performance of its obligations under
the Principal Documents and the Transaction Documents and its exercise of its
rights and duties that compose Purchased Assets, the violation of which would be
reasonably likely to have a Material Adverse Effect;
 
(b) (i) preserve and maintain its existence, (ii) preserve and maintain its
rights, franchises and privileges unless failure to do any of the foregoing
would not have a Material Adverse Effect and (iii) qualify and remain qualified
in good standing in each jurisdiction where the failure to preserve and maintain
such existence, rights, franchises, privileges and qualifications would be
reasonably likely to have such a Material Adverse Effect; provided, however,
that nothing contained in this Section 6.1(b) shall prohibit the Parent (or any
parent entity of the Parent) from entering into any transaction of merger,
consolidation or amalgamation with, or, in the case of clause (B) below, a sale
of all or substantially all of the assets of the Parent (or any parent entity of
the Parent) to, any other Person (A) if the Parent (or such parent entity) is
the continuing or surviving entity or (B) if the Parent (or such parent entity)
is not the continuing or surviving entity but the continuing or surviving entity
shall have assumed all of the obligations of the Parent under this Purchase and
Sale Agreement and the other Transaction Documents to which the Parent is a
party immediately prior to such transaction (collectively, a “Change of
Control”);
 
(c) timely and fully perform and comply with each of its duties and obligations,
including all covenants, conditions and other provisions, with respect to the
Purchased Assets and the Residual License;
 
(d) timely and fully perform and comply with each of its duties and obligations
under the Principal Documents, including using its reasonable commercial efforts
to exercise its rights under the Principal Documents to maintain and defend the
Licensed IP under the terms and conditions of the Principal Documents;
 
8

--------------------------------------------------------------------------------


 
(e) use commercially reasonable efforts to enforce its rights under the
Principal Documents in respect of the material obligations of each other Person
under the Principal Documents to which each of them is party in a timely manner,
including bringing any action in respect of an actual or threatened breach by
any such Person of its respective obligations under any Principal Document;
 
(f) as between the Issuer and the Parent, permit the Issuer or the Trustee to
cure any default by the Parent under any Principal Document (including making
any Parent Shortfall Payment in respect of a Parent Shortfall pursuant to the
Indenture) if the Parent is not then taking commercially reasonable action to
cure such default, and reasonably cooperate with the Issuer and the Trustee for
such purpose, and reimburse the Issuer or the Trustee promptly (but in no event
later than two Business Days following notice of any Parent Shortfall Payment)
for any Parent Shortfall Payment so funded by the Issuer or the Trustee (any
such reimbursement to the Trustee to be made directly to the Collection
Account); provided, that if the applicable counterparty shall refuse to accept
any such Parent Shortfall Payment from the Issuer or the Trustee, then, subject
to Section 3.9 of the Indenture, the Parent shall cooperate with the Issuer and
the Trustee to cause such Parent Shortfall Payment that is being funded by the
Issuer or the Trustee to be made directly by the Parent to the applicable
counterparty;
 
(g) file (or cause to be filed) all material tax returns and reports required by
law to be filed by it and pay all Taxes required to be paid by it, except any
such Taxes that are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
set aside on its books, and it shall not file any tax return or report under any
name other than its exact legal name; it shall not, and shall not permit the
Issuer to, make any election under Treasury Regulations Section 301.7701-3(c)
(or any successor provision) to classify the Issuer as an association taxed as a
corporation; and, except as otherwise required by law, it shall treat the
Original Class A Notes as debt of the Parent for U.S. federal income tax
purposes;
 
(h) promptly provide written notice to the Issuer, the Trustee and the Servicer
of any dispute between the Parent on the one hand and any other Person on the
other hand in respect of any Principal Document that may adversely affect the
Purchased Assets or the Residual License; and, if any such dispute would
reasonably be expected to have a Material Adverse Effect, keep the Issuer and
the Trustee (or a representative designated by the Trustee at the Direction of
Noteholders holding a majority in Outstanding Principal Balance of the Senior
Class of Notes) informed concerning such negotiations or legal proceedings;
 
(i) maintain in place all policies and procedures, and take and continue to take
all actions, described in the assumptions as to facts as to the Parent relating
to the separateness of the Issuer and the Parent set forth in, and forming the
basis of, the opinions delivered pursuant to Section 6.3 of the Note Purchase
Agreements, and comply with, and cause the Issuer to comply with, the provisions
of Section 5.2(q) of the Indenture that relate to the Issuer;
 
9

--------------------------------------------------------------------------------


 
(j) provide promptly the Trustee with written notice of the institution of any
proceeding by or against the Parent seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding-up, reorganization, arrangement,
adjustment, protection, relief or composition of its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property;
 
(k) comply in all material respects with the Parent Organizational Documents;
 
(l) if it shall receive any Royalty Payments or Replacement Royalty Payments, it
shall deliver such Royalty Payments or Replacement Royalty Payments, as the case
may be, to the Issuer for deposit directly into the Collection Account in the
exact form received with all necessary endorsements within two Business Days
following its receipt thereof;
 
(m) cause the Issuer to perform its obligations under the Transaction Documents
to which the Issuer is a party for so long as the Parent is the sole owner of
all of the outstanding Voting Securities of the Issuer;
 
(n) to the extent required under the Inspire License Agreement, pay for any
audit of Inspire’s records pursuant to the Inspire License Agreement;
 
(o) make reasonably available its respective records and personnel to the Issuer
in connection with any prosecution of litigation by the Issuer against any party
to any of the Principal Documents to enforce any of the Issuer’s rights under
any such Principal Document;
 
(p) if Pfizer were to become insolvent and seek to reorganize under Chapter 11
of the Bankruptcy Code, elect, as licensee under the Pfizer License Agreement,
to retain its rights under the Pfizer License Agreement pursuant to Section
365(n) of the Bankruptcy Code by written request as soon as practicable
thereafter;
 
(q) use its commercially reasonable efforts to preserve, maintain and maximize
the commercial value of the Licensed IP, including obtaining patent term
extensions when available and patent listing in the U.S. Food and Drug
Administration Electronic Orange Book for the Subject Products when applicable;
 
(r) pay to Pfizer and the other third parties entitled to royalties in respect
of the Subject Products in the Field in the Territory, one Business Day
following the date of any receipt of funds in respect thereof from the Issuer or
the Trustee and in any event within 30 days following the end of the prior
calendar quarter, the royalties due to such Persons in respect of such Subject
Products and any other amounts due to Pfizer under the Pfizer License Agreement;
the Parent shall receive and hold such funds in one or more separate accounts in
trust or escrow for Pfizer and certain other third parties entitled to royalties
in respect of the Subject Products, and the Parent shall not commingle such
funds with any other funds of the Parent; the Parent shall apply any such funds
received from the Issuer or the Trustee in respect thereto first to Pfizer and
second to the other third parties entitled to royalties in respect of such
Subject Products;
 
10

--------------------------------------------------------------------------------


 
(s) following any termination of the Inspire License Agreement in respect of one
or more countries in the Territory, subject to the Residual License, use
commercially reasonable efforts to (i) enter into a new agreement or other
arrangement to license and sublicense the Licensed IP (or any portion thereof)
in the Field to one or more third parties in such country or countries of the
Territory to develop, manufacture, commercialize and market the Subject Products
in the Field in such country or countries in the Territory (including obtaining
Pfizer’s consent to sublicense the Pfizer Patent Rights (as defined in the
Inspire License Agreement) to such third parties), and, if such agreement is
entered into, the Parent shall instruct such third parties to make Replacement
Royalty Payments directly to the Collection Account, or (ii) develop,
manufacture, commercialize and market the Subject Products in the Field in such
country or countries in the Territory by itself, in which case the Parent shall
make Replacement Royalty Payments directly to the Collection Account; and
 
(t) reimburse or refund to, as the case may be, the Issuer or the Trustee
promptly (but in no event later than two Business Days following the offset or
credit described herein) for any credit to future royalties described in Section
5.7 of the Inspire License Agreement that relate to periods prior to the Closing
Date or any offset described in Section 11.3 or Section 11.4 of the Inspire
License Agreement.
 
Section 6.2 Negative Covenants. The Parent agrees that it shall not, without the
prior written consent of the Issuer and, so long as the Notes are outstanding,
the Trustee pursuant to Section 9.1 or Section 9.2 of the Indenture, as
applicable:
 
(a) except as otherwise provided herein, in any other Transaction Document or in
any Principal Document, in each case with respect to the transactions
contemplated by the Transaction Documents, directly or indirectly, sell, assign
(by operation of law or otherwise) or otherwise dispose of, or create, incur,
assume or suffer to be created or to exist any Lien on any of its rights, title
or beneficial interest in, to or under, whether directly or indirectly, (i) the
Issuer, (ii) any Royalty Payments or the Replacement Royalty Payments, if any,
(iii) the Residual License other than in accordance with the Residual License
Agreement or (iv) any of the other Purchased Assets (including the Principal
Documents), in each case (subject to any restrictions in the Principal
Documents) other than (A) any Lien for the benefit of the Trustee on behalf of
the Noteholders (including the pledge of the Capital Securities held by the
Parent in the Issuer pursuant to the Pledge and Security Agreement) or (B) any
other Permitted Lien, except that, so long as no Default or Event of Default has
occurred and is continuing, the Parent will be permitted to transfer the Capital
Securities held by the Parent in the Issuer in whole or in part (including to a
non-Affiliate) so long as (x) such Capital Securities in the hands of each
transferee remain subject to the pledge under the Pledge and Security Agreement,
(y) the Trustee shall have been provided with an Opinion of Counsel as to the
continuing validity of such pledge and perfection of the security interest of
the Trustee therein and a written acknowledgement from the transferee that it is
acquiring the Capital Securities subject to such pledge and security interest
and (z) each of the Parent and the Servicer shall remain bound by and in
compliance with all obligations under this Purchase and Sale Agreement, the
Residual License Agreement, the Servicing Agreement and the other Transaction
Documents and Principal Documents to which it is a party (for the avoidance of
doubt, a Change of Control will not by itself constitute a violation of this
Section 6.2(a));

11

--------------------------------------------------------------------------------


 
(b) except with a 30-day prior written notice to the Issuer, the Servicer and,
so long as the Notes are outstanding, the Trustee, change its name, identity,
legal entity type or jurisdiction of organization; provided, however, that
neither the Issuer nor the Trustee has any right or power to prohibit a change
in the Parent’s name, identity, legal entity type or jurisdiction of
organization; provided, further, if any change in the Parent’s name, identity,
legal entity type or jurisdiction of organization would make any financing or
continuation statement or notice of lien filed in connection with this Purchase
and Sale Agreement seriously misleading within the meaning of applicable
provisions of the UCC, the Parent hereby authorizes each of the Issuer and the
Trustee to file such amendments as may be required to preserve and protect the
Issuer’s title and interest and the Trustee’s security interest in and to the
Purchased Assets and proceeds thereof and the collateral, if any, related
thereto; it is understood that, during the term of this Purchase and Sale
Agreement, the Parent shall maintain its jurisdiction of organization in the
United States;
 
(c) except with a 30-day prior written notice to the Issuer and, so long as the
Notes are outstanding, the Trustee, assign, amend, modify, supplement or restate
any Principal Document, enter into any new agreement in respect of the Purchased
Assets or the Subject Products (in respect of the Territory in the Field) (other
than in accordance with the Residual License Agreement, if applicable), exercise
or waive any right or option, fail to exercise any right or option or grant any
consent in respect of the Purchased Assets, the Subject Products (in respect of
the Territory in the Field) or the Principal Documents in any manner that would,
in any such case, materially adversely affect the Issuer, the Issuer’s rights
under this Purchase and Sale Agreement or the Residual License Agreement or the
rights and interests of the Trustee and the Noteholders with respect thereto or
conflict with or cause an event of default under, or breach of, this Purchase
and Sale Agreement, any other Transaction Document or any Principal Document;
provided, however, that the Parent shall not be required to take any action
unless the Parent has determined in good faith that such action is not illegal
or unlawful and will not subject the Parent to any risk of personal liability
from any third party unless such liability is a result of the Parent’s gross
negligence or willful misconduct (except that the foregoing shall not relieve
the Parent from any breach of its obligations under this Purchase and Sale
Agreement);
 
(d) terminate (or agree with any counterparty to any termination thereof by
mutual agreement) any Principal Document in whole or in part;
 
(e) take any action to waive, repeal, amend, vary, supplement or otherwise
modify the Issuer Organizational Documents in a manner that would adversely
affect the rights, privileges or preferences of any Noteholder;
 
(f) take any action or cause or permit the Issuer (except as required by law) to
take any action to cause the Issuer to become subject to a Voluntary Bankruptcy
or an Involuntary Bankruptcy;
 
(g) take any action to dissolve the Issuer;
 
(h) directly or indirectly challenge, or induce any third party to challenge,
the validity or enforceability of the Licensed Patents (as defined in the Pfizer
License Agreement);
 
12

--------------------------------------------------------------------------------


 
(i) (i) provide to Inspire the concurrence described in Section 5.8(b) of the
Inspire License Agreement (unless the failure to provide such concurrence would
reasonably be expected to result in a breach of the Inspire License Agreement),
(ii) abandon the prosecution of any patent application or maintenance of any
issued patent described in Section 11.3 of the Inspire License Agreement with
regard to matters affecting Subject Products in the Field in the Territory or
(iii) decline to pursue any patent extension described in Section 11.4 of the
Inspire License Agreement (to the extent affecting Subject Products in the Field
in the Territory); and
 
(j) take any action adverse to the Issuer under the Residual License Agreement
except as contemplated by the Transaction Documents.
 
Section 6.3 Reporting. The Parent shall, unless the Issuer shall otherwise
consent in writing:
 
(a) subject to applicable confidentiality restrictions, make available such
other information as the Issuer or the Trustee may, from time to time,
reasonably request with respect to (i) the Purchased Assets or (ii) the
condition or operations, financial or otherwise, of it that is reasonably likely
to impact or affect the performance of its obligations hereunder or its
compliance with the terms, provisions and conditions of this Purchase and Sale
Agreement;
 
(b) promptly (but in no event more than five Business Days following its receipt
thereof) provide to the Issuer and the Servicer copies of any Notices between
the Parent and any other party to any Principal Document regarding any such
Principal Document, including copies of Notices it receives pursuant to Section
12.4 of the Inspire License Agreement, but shall not be required to do so to the
extent that any such Notice does not relate to and could not be expected to
affect the Purchased Assets in any material respect;
 
(c) deliver to the Issuer and the Servicer, with a copy to the Trustee, within
120 days after the end of each fiscal year of the Parent ending after the date
hereof, a certificate of a Responsible Officer, stating whether or not, to the
best knowledge of such Responsible Officer, any party to any Principal Document
is in default in the performance and observance of any of the terms, provisions
and conditions of any such Principal Document (without regard to any period of
grace or requirement of notice provided thereunder) and, if any such party shall
be in default, specifying the nature of all such defaults and the steps the
Parent plans or expects to take in relation to any such default thereof of which
he or she may have knowledge;
 
(d) promptly after a Responsible Officer has knowledge of any of the following
events or situations, provide written notification to the Issuer and the
Servicer, with a copy to the Trustee, of the circumstances regarding such event
or situation, both initially and in respect of subsequent material changes and
developments regarding such event or situation, and a written summary of the
actions taken or proposed to be taken by the Parent in response thereto, if any:
 
(i) an act or failure to act of any party to any Principal Document or other
Person that constitutes or, with the passage of time, would constitute a default
thereunder or that gives rise or, with the passage of time, would give rise to
the right of any party to exercise any remedies thereunder, including any right
to terminate any Principal Document; or
 
13

--------------------------------------------------------------------------------


 
(ii) any actual or overtly threatened termination by Inspire or Pfizer of any
Principal Document to which it is party in whole or in part; and
 
(e) during any period in which the Parent is not subject to Section 13 or 15(d)
of the Exchange Act, deliver to the Issuer and the Trustee (i) audited financial
statements of the Parent with respect to its most recent fiscal year no later
than 120 days after the end of such fiscal year and (ii) unaudited interim
financial statements of the Parent with respect to each fiscal quarter (except
for fiscal year-end) no later than 45 days after the end of such fiscal quarter,
in each case, prepared in accordance with GAAP in all material respects.
 
Section 6.4 Certain Covenants. The mere occurrence of any termination of the
Inspire License Agreement will not in and of itself comprise or demonstrate the
occurrence of a breach by the Parent of Section 6.1(c), Section 6.1(d), Section
6.1(e), Section 6.1(f), Section 6.1(m), Section 6.1(q), Section 6.2(a) or
Section 6.2(c), and the determination of whether the Parent has breached any of
the foregoing provisions will be made without regard to any actual termination
of the Inspire License Agreement.
 
ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS
 
Section 7.1 Responsibilities of Parent. Anything herein to the contrary
notwithstanding:
 
(a) the Parent shall perform its obligations hereunder, and the exercise by the
Issuer or its designee of its rights hereunder shall not relieve the Parent from
such obligations; and
 
(b) none of the Issuer, the Trustee or any other Indemnified Party shall have
any obligation or liability to Inspire or any other third Person with respect to
any of the Purchased Assets, any Principal Document or any related agreements,
nor shall the Issuer, the Trustee or any other Indemnified Party be obligated to
perform any of the obligations of the Parent thereunder, except that each such
Person will comply with the confidentiality provisions set forth in each
Principal Document.
 
Section 7.2 Further Action Evidencing Sale.
 
(a) The Parent agrees that, from time to time, at its expense, it shall promptly
execute and deliver all further instruments and documents, and take all further
action, that the Issuer may reasonably request in order to perfect, protect or
more fully evidence or perfect the sale, transfer, conveyance, assignment,
contribution and granting of the Purchased Assets hereunder or to enable the
Issuer to exercise or enforce any of its rights hereunder or under any other
Transaction Document to which it is a party.
 
(b) The Parent hereby authorizes the Issuer and the Trustee to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, in relation to all or any of the Purchased Assets now existing or
hereafter generated by the Parent to perfect their interests therein as
contemplated by this Purchase and Sale Agreement and the Indenture.
 
14

--------------------------------------------------------------------------------


 
(c) Subject to Section 6.1(f), if, after written notice, the Parent fails to
perform any of its agreements or obligations under this Purchase and Sale
Agreement, the Issuer or its designee may (but shall not be required to) itself
perform, or cause performance of, such agreement or obligation, and the expenses
of the Issuer or its designee incurred in connection therewith shall be payable
by the Parent.
 
Section 7.3 Application of Collections(a) . Any Royalty Payment or Replacement
Royalty Payment paid by any party to any of the Principal Documents in respect
of any obligations owed by it to the Parent in respect of any such Principal
Document shall, except as otherwise specified by such Person or otherwise
required by contract or law and unless otherwise instructed by the Issuer or the
Trustee, be applied as a Collection with respect to a Purchased Asset to the
extent of any amounts then due and payable thereunder.
 
Section 7.4 Third Party Royalties. So long as the Notes are outstanding,
pursuant to the Indenture the Issuer shall cause the Trustee to set aside in
trust for payment of, and, if the Notes are no longer outstanding, the Issuer
shall pay to the Parent from available revenues on or before each Payment Date,
in each case within 30 days of the end of each calendar quarter, the royalties
due to Pfizer and other third parties in respect of Subject Products, but in no
event shall such royalties exceed, in the aggregate, 3.5% of Net Sales (as
defined in the Inspire License Agreement) for any calendar quarter.
 
ARTICLE VIII
INDEMNIFICATION
 
Section 8.1 Indemnification by Parent. Without limiting any other rights that
the Issuer may have hereunder or under Applicable Law, the Parent hereby agrees
to indemnify the Issuer and each of its directors, officers, members, managers,
employees and agents (each of the foregoing Persons being individually called an
“Indemnified Party”), forthwith on demand, from and against any and all damages,
losses, claims, judgments, liabilities and related costs and expenses, including
reasonable attorneys’ fees and expenses (all of the foregoing being collectively
called “Indemnified Amounts”) awarded against or incurred by any of them arising
out of or as a result of any breach of representation or warranty by the Parent
under this Purchase and Sale Agreement or any other Transaction Document or
Principal Document to which it is a party, the failure of the Parent to observe
or perform its obligations under this Purchase and Sale Agreement or any other
Transaction Document or Principal Document to which it is party or arising out
of claims asserted against an Indemnified Party relating to the transactions
contemplated in this Purchase and Sale Agreement or any other Transaction
Document or Principal Document to which the Parent is a party or the use of
proceeds herefrom or therefrom; provided, however, that the foregoing shall
exclude any indemnification to any Indemnified Party (a) resulting from gross
negligence, willful misconduct, fraud or acts of bad faith on the part of such
Indemnified Party if the Indemnified Party was not an Affiliate of the Parent at
such time, (b) that has the effect of imposing on the Parent any recourse
liability for Royalty Payments or Replacement Royalty Payments, if any, because
of the insolvency or other creditworthiness problems of Inspire, or other third
party licensee, or the insufficiency of the Available Collections Amount (taken
together with the Interest Reserve Account and the Capital Account), whether as
a result of the amount of cash flow arising from sales of the Subject Products
or otherwise, unless resulting from the failure of the Parent to perform its
obligations under this Purchase and Sale Agreement, (c) subject to Section 9.11,
for normal and customary expenses incurred in the ordinary course of business in
the administration of this Purchase and Sale Agreement and any of the other
Transaction Documents or Principal Documents to which it is party, (d) for the
repayment of the Notes pursuant to the Indenture unless resulting from the
failure of the Parent to perform its obligations under this Purchase and Sale
Agreement or any of the other Transaction Documents or Principal Documents to
which it is party and (e) for any special, indirect, consequential or punitive
damages.

15

--------------------------------------------------------------------------------


 
 
ARTICLE IX
MISCELLANEOUS
 
Section 9.1 Transfers Intended as Sales. Each of the parties hereto expressly
intends and agrees that the sale, transfer, conveyance, assignment, contribution
and granting of the Purchased Assets contemplated and effected under this
Purchase and Sale Agreement are complete and absolute sales rather than pledges
or assignments of only a security interest and shall be given effect as such for
all purposes. If, however, notwithstanding the express intent of the parties
hereto, such sale, transfer, conveyance, assignment, contribution and granting
are deemed to be a secured financing, this Purchase and Sale Agreement is a
security agreement and the Parent hereby grants to the Issuer a security
interest in all of the Parent’s right, title and interest in, to and under the
following, in each case, whether now owned or existing or hereafter acquired or
arising, and wherever located: (a) the Purchased Assets; and (b) any and all
additions and accessions to any of the foregoing, all substitutions and
replacements therefor and all products and proceeds thereof, to secure the
performance of all of the Parent’s obligations in connection with such secured
financing. The sale, transfer, conveyance, assignment, contribution and granting
of the Purchased Assets and the grant of the license under the Residual License
Agreement shall be reflected on the Parent’s balance sheet and other financial
statements and computer records as a sale of assets and a license to the Issuer
consistent with GAAP. The sale, transfer, conveyance, assignment, contribution
and granting by the Parent of the Purchased Assets hereunder are and shall be
without recourse to, or representation or warranty (express or implied) by, the
Parent, except as otherwise specifically provided herein. The limited rights of
recourse specified herein against the Parent in connection with the sale,
transfer, conveyance, assignment, contribution and granting by the Parent of the
Purchased Assets hereunder are intended to provide a remedy for breach of
representations and warranties relating to the condition of the assets sold,
breach of the covenants in this Purchase and Sale Agreement or for other
indemnified amounts (including Indemnified Amounts) set forth in Section 8.1 or
Section 9.11, rather than to the collectibility of underlying indebtedness and
other payment obligations.
 
Section 9.2 Specific Performance. Any party may enforce specific performance of
this Purchase and Sale Agreement.
 
16

--------------------------------------------------------------------------------


 
Section 9.3 Notices. All Notices shall be in writing and shall be effective (a)
upon receipt when sent through the mails, registered or certified mail, return
receipt requested, postage prepaid, with such receipt to be effective the date
of delivery indicated on the return receipt, (b) upon receipt when sent by an
overnight courier, (c) on the date personally delivered to an authorized officer
of the party to which sent, (d) on the date transmitted by legible telecopier
transmission with a confirmation of receipt or (e) in the case of any report
that is of a routine nature, on the date sent by first class mail or overnight
courier or transmitted by legible telecopier transmission, in all cases, with a
copy emailed to the recipient at the applicable address, addressed to the
recipient in accordance with Section 12.5 of the Indenture. A copy of each
Notice given hereunder to any party hereto shall also be given to the other
party hereto. Each party hereto may, by notice given in accordance herewith to
the other party hereto, designate any further or different address to which
subsequent Notices shall be sent.
 
Section 9.4 CHOICE OF LAW. THIS PURCHASE AND SALE AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF
NEW YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW
OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
Section 9.5 Counterparts. This Purchase and Sale Agreement may be executed in
any number of counterparts, each of which so executed shall be deemed to be an
original, but all of such counterparts shall together constitute but one and the
same instrument.
 
Section 9.6 Amendment.
 
(a) The provisions of this Purchase and Sale Agreement may from time to time be
amended, modified, supplemented, restated or waived, if such amendment,
modification, supplement, restatement or waiver is in writing and consented to
by each of the parties hereto and, so long as the Notes are outstanding, the
Trustee pursuant to Section 9.1 or Section 9.2 of the Indenture, as applicable.
 
(b) No failure or delay on the part of the Issuer, the Parent or the Trustee
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or right.
No notice to or demand on the Issuer or the Parent in any case shall entitle it
to any notice or demand in similar or other circumstances. No waiver or approval
by the Issuer under this Purchase and Sale Agreement shall, except as may
otherwise be stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval under this Purchase and Sale Agreement shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.
 
(c) The Transaction Documents contain a final and complete integration of all
prior expressions by the parties hereto and thereto with respect to the subject
matter hereof and thereof and shall constitute the entire agreement among the
parties hereto and thereto with respect to the subject matter hereof and
thereof, superseding all prior oral or written understandings.
 
17

--------------------------------------------------------------------------------


 
Section 9.7 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Purchase and Sale Agreement shall be for
any reason whatsoever held invalid, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Purchase and Sale Agreement and shall in no way
affect the validity or enforceability of the other covenants, agreements,
provisions or terms of this Purchase and Sale Agreement.
 
Section 9.8 Binding Effect; Assignability; Survival. This Purchase and Sale
Agreement shall be binding upon and inure to the benefit of the Issuer, the
Parent and the Trustee and their respective successors and permitted assigns.
Neither the Parent nor the Issuer may assign any of its rights hereunder or any
interest herein without the prior written consent of the other party and, in the
case of the Parent, so long as the Notes are outstanding, the Trustee pursuant
to Section 9.1 or Section 9.2 of the Indenture, as applicable, except as
otherwise herein specifically provided; provided, however, that a Change of
Control shall not by itself be deemed an assignment for purposes of this Section
9.8. This Purchase and Sale Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the parties hereto shall agree, it
being agreed that the parties hereto shall not terminate this Purchase and Sale
Agreement at any time prior to payment in full of the Notes. The rights and
remedies with respect to (i) any breach of any representation and warranty made
by the Parent pursuant to Section 5.1, (ii) the indemnification and payment
provisions of Article VIII and (iii) the provisions of Section 9.4, Section
9.10, Section 9.11, Section 9.12, Section 9.13 and Section 9.14 shall be
continuing and shall survive any termination of this Purchase and Sale
Agreement.
 
Section 9.9 Acknowledgement and Agreement. The Parent expressly acknowledges and
agrees that all of the Issuer’s right, title and interest in, to and under this
Purchase and Sale Agreement (including the Issuer’s rights under the Servicing
Agreement) and the Residual License Agreement shall be pledged and assigned to
the Trustee as collateral by the Issuer pursuant to the Indenture, and the
Parent consents to such pledge and assignment. Each of the parties hereto
acknowledges and agrees that the Trustee, acting on behalf of the Noteholders,
is a third party beneficiary of all of the rights of the Issuer arising
hereunder and shall be entitled to exercise the rights of the Issuer to give
consents under Section 6.2, to receive materials under Section 6.1(j), Section
6.3(c) and Section 6.3(d) and to enforce the rights of the Issuer set forth in
Section 8.1 and Section 9.11. Except as set forth in the preceding sentence with
respect to the rights of the Issuer under Section 6.1(j), Section 6.2, Section
6.3(c), Section 6.3(d), Section 8.1 and Section 9.11, each of the parties hereto
further acknowledges and agrees that the rights of the Issuer arising hereunder
that have been assigned and pledged to the Trustee under the Indenture may be
enforced by the Trustee only so long as an Event of Default has occurred and is
continuing and the Trustee is exercising remedies under the Indenture, in each
case at the direction of Noteholders holding a majority in Outstanding Principal
Balance of the Senior Class of Notes. In all other cases, the Issuer shall have
the right to give and withhold consents and exercise or refrain from exercising
rights and remedies hereunder.
 
Section 9.10 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law. Without limiting the
foregoing, the Parent hereby authorizes the Issuer at any time and from time to
time, to the fullest extent permitted by law, to offset any amounts payable by
the Issuer to, or for the account of, the Parent against any obligations of the
Parent to the Issuer arising in connection with the Transaction Documents
(including amounts payable pursuant to Section 8.1) that are then due and
payable.

18

--------------------------------------------------------------------------------


 
Section 9.11 Costs, Expenses and Taxes. In addition to the obligations of the
Parent under Article VIII, the Parent agrees:
 
(a) to pay to the Issuer on demand all reasonable costs and expenses incurred by
the Issuer in connection with the enforcement of this Purchase and Sale
Agreement and the other Transaction Documents to be delivered hereunder;
 
(b) to indemnify the Issuer on an after-tax basis for any stamp and other Taxes
and fees payable or determined to be payable in connection with the execution,
delivery, filing and recording of this Purchase and Sale Agreement or the other
Transaction Documents, and to indemnify each Indemnified Party on an after-tax
basis in respect of any liabilities with respect to such Taxes and fees; and
 
(c) to indemnify the Issuer on an after-tax basis for any U.S. federal, state or
local or any foreign income, franchise or other Taxes imposed on income or
assets (including any interest, penalties or accountant or counsel fees incurred
in connection with such Taxes) asserted against, withheld from or required to be
withheld by the Issuer at any time that the Notes are outstanding.
 
Section 9.12 No Proceedings. The Parent hereby agrees that it will not institute
against the Issuer, or join any Person in instituting against the Issuer, any
insolvency or similar proceeding (namely, any Voluntary Bankruptcy or
Involuntary Bankruptcy) until one year and one day after the date on which the
Notes have been paid in full.
 
Section 9.13 Consent to Jurisdiction.
 
(a) Any legal action or proceeding with respect to this Purchase and Sale
Agreement may be brought in the courts of the State of New York located in the
Borough of Manhattan, The City of New York or of the United States federal court
sitting in the Borough of Manhattan, The City of New York, and, by execution and
delivery of this Purchase and Sale Agreement, each party hereto consents, for
itself and in respect of its property, to the non-exclusive jurisdiction of
those courts. Each party hereto irrevocably consents to service of process in
the manner provided for notices in Section 9.3. Nothing in this Purchase and
Sale Agreement shall affect the right of any party hereto to serve process in
any other manner permitted by law. Each party hereto irrevocably waives, to the
maximum extent permitted by law, any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, that it may now
or hereafter have to the bringing of any action or proceeding in such
jurisdiction in respect of this Purchase and Sale Agreement or any document
related hereto. Each party hereto waives personal service of any summons,
complaint or other process, which may be made by any other means permitted by
New York law.
 
19

--------------------------------------------------------------------------------


 
(b) If, for the purpose of obtaining a judgment or order in any court, it is
necessary to convert a sum due hereunder from U.S. dollars into another
currency, each of the Issuer and the Parent has agreed that the rate of exchange
used shall be that at which, in accordance with normal banking procedures, such
party could purchase U.S. dollars with such other currency in the Borough of
Manhattan, The City of New York on the Business Day preceding the day on which
final judgment is given.
 
(c) The obligation of each of the Issuer and the Parent in respect of any sum
payable by it hereunder shall, notwithstanding any judgment or order in a
Judgment Currency, be discharged only to the extent that, on the Business Day
following receipt thereby of such security of any sum adjudged to be so due in
the Judgment Currency, it may in accordance with normal banking procedures
purchase U.S. dollars with the Judgment Currency. If the amount of U.S. dollars
so purchased is less than the sum originally due to such party in the Judgment
Currency (determined in the manner set forth in Section 9.13(b)), each of the
Issuer and the Parent agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify such party against such loss, and, if the amount of
the U.S. dollars so purchased exceeds the sum originally due to such party, such
party agrees to remit to the payor, such excess, provided that such party shall
have no obligation to remit any such excess as long as the payor shall have
failed to pay such party any obligations due and payable pursuant to such
judgment, in which case such excess may be applied to such obligations of such
party in accordance with the terms of such judgment. The foregoing indemnity
shall constitute a separate and independent obligation of the Issuer and the
Parent and shall continue in full force and effect notwithstanding any such
judgment or order as aforesaid.
 
Section 9.14 Limited Recourse. The Parent accepts that the enforceability
against the Issuer of any obligations of the Issuer hereunder shall be limited
to the assets of the Issuer, whether tangible or intangible, real or personal
(including the Collateral) and the proceeds thereof. Once all such assets have
been realized upon and such assets (and proceeds thereof) have been applied in
accordance with Article III of the Indenture, any outstanding obligations of the
Issuer to the Parent hereunder shall be extinguished. The Parent further agrees
that it shall take no action against any employee, director, officer or
administrator of the Issuer in relation to this Purchase and Sale Agreement
except in the exercise of its rights to proceed against any employee, director,
officer or administrator of the Issuer (a) for intentional and willful fraud or
intentional and willful misrepresentations on the part of or by such employee,
director, officer or administrator or (b) for the receipt of any distributions
or payments to which the Parent or any successor in interest is entitled.
 
Section 9.15 Table of Contents and Headings. The Table of Contents and headings
of the Articles and Sections of this Purchase and Sale Agreement have been
inserted for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.
 
[SIGNATURE PAGE FOLLOWS]

20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Purchase and Sale
Agreement as of the day and year first written above.
 
AZITHROMYCIN ROYALTY SUB LLC
 
By: InSite Vision Incorporated, its Manager
 
By:
   
Name:
 
Title:
 
INSITE VISION INCORPORATED
 
By: 
   
Name:
 
Title:


--------------------------------------------------------------------------------


 
 


ANNEX A
 
RULES OF CONSTRUCTION AND DEFINED TERMS
 
Unless the context otherwise requires, in this Annex A and each Transaction
Document (or other document) to which this Annex A is attached:
 
(a)
Each capitalized term has the meaning assigned to it herein.

 
(b)
An accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP.

 
(c)
Unless otherwise defined, all terms used herein or therein that are defined in
the UCC shall have the meanings stated in the UCC.

 
(d)
Words of the masculine, feminine or neuter gender shall mean and include the
correlative words of other genders, and words in the singular shall include the
plural, and vice versa.

 
(e)
The terms “include”, “including” and similar terms shall be construed as if
followed by the phrase “without limitation”.

 
(f)
References to an agreement or other document include references to such
agreement or document as amended, restated, reformed, supplemented or otherwise
modified in accordance with the terms thereof and include any Annexes, Exhibits
and Schedules attached thereto, and the provisions thereof apply to successive
events and transactions.

 
(g)
References to any statute or other legislative provision shall include any
statutory or legislative modification or re-enactment thereof, or any
substitution therefor.

 
(h)
References to any Person shall be construed to include such Person’s successors
and permitted assigns.

 
(i)
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.

 
(j)
The words “hereof”, “herein”, “hereunder” and similar terms when used in this
Annex A or any Transaction Document (or other document) shall refer to this
Annex A or such Transaction Document (or other document) as a whole and not to
any particular provision hereof or thereof, and Article, Section, Annex,
Schedule and Exhibit references herein and therein are references to Articles
and Sections of, and Annexes, Schedules and Exhibits to, the relevant
Transaction Document (or other document) unless otherwise specified.

 
(k)
In the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and each of the words
“to” and “until” means “to but excluding”.

 
(l)
References to a class of Notes shall be to the Original Class A Notes, to the
Class B Notes or to a class of Refinancing Notes, as applicable.

 

 
 

--------------------------------------------------------------------------------

 



 
(m)
References to the Notes include the terms and conditions in the relevant
Transaction Document (or other document) applicable to the Notes, and any
reference to any amount of money due or payable by reference to the Notes shall
include any sum covenanted to be paid by the Issuer under the relevant
Transaction Document (or other document) in respect of the Notes.

 
(n)
References to any action, remedy or method of judicial proceeding for the
enforcement of the rights of creditors or of security shall be deemed to
include, in respect of any jurisdiction other than the State of New York,
references to such action, remedy or method of judicial proceeding for the
enforcement of the rights of creditors or of security available or appropriate
in such jurisdiction as shall most nearly approximate such action, remedy or
method of judicial proceeding described or referred to in the relevant
Transaction Document (or other document).

 
(o)
Where any payment is to be made, any funds are to be applied or any calculation
is to be made under any Transaction Document (or other document) on a day that
is not a Business Day, unless any Transaction Document (or other document)
otherwise provides, such payment shall be made, such funds shall be applied and
such calculation shall be made on the next succeeding Business Day, and payments
shall be adjusted accordingly, including interest unless otherwise specified;
provided, however, that no interest shall accrue in respect of any payments made
on Fixed Rate Notes on that next succeeding Business Day.

 
(p)
References to any Calculation Date or Relevant Calculation Date, in each case
that would be prior to the first Calculation Date that follows the Closing Date,
shall be deemed to refer to the Closing Date.

 

 
A-2

--------------------------------------------------------------------------------

 

“144A Global Note” has the meaning set forth in Section 2.1(b) of the Indenture.
 
“Acceleration Default” means any Event of Default of the type described in
Section 4.1(f) of the Indenture.
 
“Acceleration Notice” means a written notice given after the occurrence and
continuation of an Event of Default to the Issuer by the Senior Trustee at the
instruction of the Noteholders of a majority of the Outstanding Principal
Balance of the Senior Class of Notes, declaring all Outstanding principal of and
accrued and unpaid interest on the Notes to be immediately due and payable.
 
“Accounts” means the Collection Account, any Redemption Account, any Escrow
Account, the Capital Account, the Interest Reserve Account and any other account
established pursuant to Section 3.1 of the Indenture.
 
“Act” has the meaning set forth in Section 1.3(a) of the Indenture.
 
“Actual Beneficial Holder List” has the meaning set forth in Section 2.5(d) of
the Indenture.
 
“Additional Interest” means, with respect to the Notes, interest accrued on the
amount of any interest and Premium, if any, in respect of such Notes that is not
paid when due at the Stated Rate of Interest of such Notes for each Interest
Accrual Period until any such unpaid interest or Premium is paid in full,
compounded quarterly on each Payment Date, to the fullest extent permitted by
Applicable Law.
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director, officer or manager of such Person. For purposes of this
definition, “control” of a Person means the possession, directly or indirectly,
of the power (a) to vote 10% or more of the Capital Securities (on a fully
diluted basis) of such Person having ordinary voting power for the election of
directors, managing members or general partners (as applicable) or (b) to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of Voting Securities, by contract or otherwise, and the
terms “controlled” and “controlling” have meanings correlative to the foregoing.
 
“Agent Members” has the meaning set forth in Section 2.10(a) of the Indenture.
 
“Applicable Law” means, with respect to any Person, all laws, rules, regulations
and orders of Governmental Authorities applicable to such Person or any of its
properties or assets.
 
“Applicable Treasury Rate” for any Redemption Date means the interest rate
(expressed as a semiannual decimal and, in the case of United States Treasury
bills, converted to a bond equivalent yield) determined on the fourth Business
Day prior to such Redemption Date to be the per annum rate equal to the
semiannual yield to maturity for United States Treasury securities maturing on
the Average Life Date of the Original Class A Notes as of such Redemption Date
and trading in the public securities markets either (a) as determined by
interpolation between the most recent weekly average yield to maturity for two
series of United States Treasury securities trading in the public securities
markets, (i) one maturing as close as possible to, but earlier than, the Average
Life Date of the Original Class A Notes and (ii) the other maturing as close as
possible to, but later than, the Average Life Date of the Original Class A
Notes, in each case as published in the most recent H.15 (519) or (b) if a
weekly average yield to maturity for United States Treasury securities maturing
on the Average Life Date of the Original Class A Notes is reported in the most
recent H.15 (519), such weekly average yield to maturity as published in such
H.15 (519).
 

 
A-3

--------------------------------------------------------------------------------

 



 
“Applicants” has the meaning set forth in Section 6.14 of the Indenture.
 
“Approved Holder List” has the meaning set forth in Section 2.5(d) of the
Indenture.
 
“Authorized Agent” means, with respect to the Notes, any authorized Calculation
Agent, Paying Agent or Registrar acting as such for the Notes.
 
“Available Collections Amount” means, for any Payment Date, the sum of (a) the
amount on deposit in the Collection Account as of the Calculation Date
immediately preceding such Payment Date and (b) the amount of any net investment
income on amounts on deposit in the Accounts (other than the Capital Account) as
of such Calculation Date.
 
“Average Life Date” of the Original Class A Notes means the date that follows
the applicable Redemption Date by a period equal to the Remaining Weighted
Average Life of the Original Class A Notes.
 
“AzaSite” means AzaSite (ISV-401), a DuraSite formulation of azithromycin (1%).
 
“Bankruptcy Code” means Title 11 of the United States Code, as amended.
 

 
A-4

--------------------------------------------------------------------------------

 



 
“Base Case Amortization Schedule” means the following base case amortization
schedule:
 
Base Case Amortization Schedule



Payment Date
 
Principal Payment
 
Remaining Balance of the Notes
       
$60,000,000
May 15, 2008
 
$0
 
$60,000,000
August 15, 2008
 
$0
 
$60,000,000
November 15, 2008
 
$0
 
$60,000,000
February 15, 2009
 
$0
 
$60,000,000
May 15, 2009
 
$416,016
 
$59,583,984
August 15, 2009
 
$415,670
 
$59,168,314
November 15, 2009
 
$713,954
 
$58,454,360
February 15, 2010
 
$2,453,121
 
$56,001,239
May 15, 2010
 
$2,726,994
 
$53,274,246
August 15, 2010
 
$2,284,139
 
$50,990,107
November 15, 2010
 
$1,433,700
 
$49,556,407
February 15, 2011
 
$2,294,888
 
$47,261,518
May 15, 2011
 
$3,709,046
 
$43,552,472
August 15, 2011
 
$3,402,090
 
$40,150,382
November 15, 2011
 
$2,827,002
 
$37,323,380
February 15, 2012
 
$3,696,724
 
$33,626,656
May 15, 2012
 
$4,956,719
 
$28,669,937
August 15, 2012
 
$4,935,904
 
$23,734,034
November 15, 2012
 
$3,928,206
 
$19,805,827
February 15, 2013
 
$4,506,637
 
$15,299,191
May 15, 2013
 
$5,846,186
 
$9,453,004
August 15, 2013
 
$5,829,804
 
$3,623,201
November 15, 2013
 
$3,623,201
 
$0



“Beneficial Holder” means any Person that holds a Beneficial Interest in any
Global Note through an Agent Member.
 
“Beneficial Interest” means any beneficial interest in any Global Note, whether
held directly by an Agent Member or held indirectly through an Agent Member’s
beneficial interest in such Global Note.
 
“Bill of Sale” means the Bill of Sale, dated as of the Closing Date, executed by
the Parent and the Issuer, substantially in the form of Exhibit A to the
Purchase and Sale Agreement.
 
“Business Day” means (a) any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Applicable
Law to remain closed or a day on which the Corporate Trust Office is closed for
business and (b) for purposes of calculating amounts at the London interbank
offered rate and related calculations relative to the making, continuing,
prepaying or repaying of Indebtedness in respect thereof, any day that is a
Business Day described in clause (a) that is also a day on which dealings in
U.S. dollars are carried on in the London interbank market.
 

 
A-5

--------------------------------------------------------------------------------

 



 
“Calculation Agent” means U.S. Bank National Association and any successor
appointed pursuant to Section 6.11 of the Indenture.
 
“Calculation Date” means, for any Payment Date, the fifth Business Day
immediately preceding such Payment Date.
 
“Calculation Report” has the meaning set forth in Section 3.5(b) of the
Indenture.
 
“Capital Account” has the meaning set forth in Section 3.1(a) of the Indenture.
 
“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Closing Date, including common shares, ordinary shares, preferred shares,
membership interests or share capital in a limited liability company or other
Person, limited or general partnership interests in a partnership, beneficial
interests in trusts or any other equivalent of such ownership interest or any
options, warrants and other rights to acquire such shares or interests,
including rights to allocations and distributions, dividends, redemption
payments and liquidation payments.
 
“Cash Purchase Price” has the meaning set forth in Section 3.1(a) of the
Purchase and Sale Agreement.
 
“Change of Control” has the meaning set forth in Section 6.1(b) of the Purchase
and Sale Agreement.
 
“Class A Notes” means the Original Class A Notes and any Refinancing Notes
issued to refinance the foregoing.
 
“Class B Issuance” has the meaning set forth in Section 2.16(a) of the
Indenture.
 
“Class B Notes” means the Class B Notes, if any, issued in such form as shall be
authorized by a Manager Resolution or any indenture supplemental to the
Indenture in respect thereof pursuant to Section 2.16 of the Indenture and any
Refinancing Notes issued to refinance the foregoing.
 
“Clearstream” means Clearstream Banking, a French société anonyme.
 
“Closing Date” means the date on which the conditions set forth in Section 4.1
of the Purchase and Sale Agreement are satisfied, the sale, transfer,
conveyance, assignment, contribution and granting of the Purchased Assets to the
Issuer pursuant to Article II of the Purchase and Sale Agreement are effective
and the Original Class A Notes are issued, which date shall be February 21,
2008.
 
“Code” means the Internal Revenue Code of 1986 and the regulations thereunder.
 

 
A-6

--------------------------------------------------------------------------------

 



 
“Collateral” has the meaning set forth in the Granting Clause of the Indenture.
 
“Collection Account” has the meaning set forth in Section 3.1(a) of the
Indenture.
 
“Collections” means, without duplication, (a) Royalty Payments and Replacement
Royalty Payments, (b) any net investment income on amounts on deposit in the
Accounts (other than the Capital Account) and (c) any other amounts received by
the Issuer (other than the proceeds of any Notes and capital contributions from
the Parent).
 
“Confidential Information” means, collectively, (i) the information contemplated
by Article 8 of the Inspire License Agreement, (ii) any materials containing or
based on any of the foregoing (including any financial models based thereon) and
(iii) any portions of any of the foregoing.
 
“Confidentiality Agreement” means, with respect to Noteholders or Beneficial
Holders at the Closing Date with respect to the Original Class A Notes (or, with
respect to any Class B Notes or any Refinancing Notes, the date of issuance of
such Class B Notes or Refinancing Notes), a confidentiality agreement for the
benefit of the Issuer provided to the Registrar on or prior to the Closing Date
(or such date of issuance), and otherwise means a resale confidentiality
agreement for the benefit of the Issuer substantially in the form of Exhibit B
to the Indenture.
 
“Confidential Parties” has the meaning set forth in Section 12.13 of the
Indenture.
 
“Controlled Accounts” has the meaning set forth in Section 3.1(b) of the
Indenture.
 
“Corporate Trust Office” means the office of the Trustee in the city at which at
any particular time the Trustee’s duties under the Transaction Documents shall
be principally administered and, on the Closing Date, shall be One Federal
Street, 3rd Floor, Boston, Massachusetts 02110, Attention: Corporate Trust
Services.
 
“Current Product” has the meaning set forth in the Inspire License Agreement.
 
“Default” means a condition, event or act that, with the giving of notice or the
lapse of time or both, would constitute an Event of Default.
 
“Definitive Notes” has the meaning set forth in Section 2.1(b) of the Indenture.
 
“Direction” has the meaning set forth in Section 1.3(c) of the Indenture.
 
“Distribution Report” has the meaning set forth in Section 2.13(a) of the
Indenture.
 
“Dollar” or the sign “$” means lawful money of the United States.
 
“DTC” means The Depository Trust Company, its nominees and their respective
successors.
 
“DTC List” has the meaning set forth in Section 2.5(d) of the Indenture.
 
“Eligibility Requirements” has the meaning set forth in Section 2.3(b) of the
Indenture.
 

 
A-7

--------------------------------------------------------------------------------

 



 
“Eligible Account” means a trust account maintained on the books and records of
an Eligible Institution in the name of the Trustee.
 
“Eligible Institution” means any bank organized under the laws of the U.S. or
any state thereof or the District of Columbia (or any domestic branch of a
foreign bank), which at all times has either (a) a long-term unsecured debt
rating of at least A2 by Moody’s and A by S&P or (b) a certificate of deposit
rating of at least P-1 by Moody’s and A-1 by S&P.
 
“Eligible Investments” means, in each case, book-entry securities, negotiable
instruments or securities represented by instruments in bearer or registered
form that evidence:
 
(a) direct obligations of, and obligations fully Guaranteed as to timely payment
of principal and interest by, the U.S. or any agency or instrumentality thereof
the obligations of which are backed by the full faith and credit of the U.S.
(having original maturities of no more than 365 days or such lesser time as is
required for the distribution of funds);
 
(b) demand deposits, time deposits or certificates of deposit of the Operating
Bank or of depositary institutions or trust companies organized under the laws
of the U.S. or any state thereof or the District of Columbia (or any domestic
branch of a foreign bank) (i) having original maturities of no more than 365
days or such lesser time as is required for the distribution of funds; provided,
that, at the time of investment or contractual commitment to invest therein, the
short-term debt rating of such depositary institution or trust company shall be
at least P-1 by Moody’s and A-1 by S&P or (ii) having maturities of more than
365 days and, at the time of the investment or contractual commitment to invest
therein, a rating of at least A2 by Moody’s and A by S&P;
 
(c) corporate or municipal debt obligations (i) having remaining maturities of
no more than 365 days or such lesser time as is required for the distribution of
funds and having, at the time of the investment or contractual commitment to
invest therein, a rating of at least P-1 or A2 by Moody’s and A-1 or A by S&P or
(ii) having remaining maturities of more than 365 days and, at the time of the
investment or contractual commitment to invest therein, a rating of at least A2
by Moody’s and A by S&P;
 
(d) investments in money market funds (including funds in respect of which the
Trustee or any of its Affiliates is investment manager or otherwise) having a
rating of at least A2 by Moody’s and Am by S&P; or
 
(e) notes or bankers’ acceptances (having original maturities of no more than
365 days or such lesser time as is required for the distribution of funds)
issued by any depositary institution or trust company referred to in clause (b)
above;
 
provided, however, that no investment shall be made in any obligations of any
depositary institution or trust company that is identified in a written notice
to the Trustee from the Issuer or the Servicer as having a contractual right to
set off and apply any deposits held, or other indebtedness owing, by the Issuer
to or for the credit or the account of such depositary institution or trust
company, unless such contractual right by its terms expressly excludes all
Eligible Investments.
 

 
A-8

--------------------------------------------------------------------------------

 



 
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended.
 
“ERISA Affiliate” means any trade or business that is treated as a single
employer with the Issuer or the Parent under Section 414 of the Code.
 
“Escrow Account” has the meaning set forth in Section 3.1(a) of the Indenture.
 
“Escrow List” has the meaning set forth in Section 2.5(d) of the Indenture.
 
“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear system.
 
“Event of Default” has the meaning set forth in Section 4.1 of the Indenture.
 
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
 
“Expenses” means any reasonable out-of-pocket fees, costs or expenses of the
Issuer, including the fees, expenses and indemnities of the Service Providers
(provided that, with respect to the Servicer, such expenses shall only be
reasonable out-of-pocket expenses), the fees and out-of-pocket expenses of
counsel to the Trustee and the Issuer incurred after the Closing Date in
connection with the transactions contemplated by the Transaction Documents, the
fees and expenses of any nationally recognized independent public accounting
firm engaged as auditors of the Issuer and any payments by the Issuer to third
parties in respect of obligations for which indemnification payments have been
received from the Parent; provided, however, that, except as expressly provided
in the Indenture, Expenses shall not include the Servicing Fee, any Transaction
Expenses, any amounts payable on the Notes, any fees, costs or expenses relating
to the Class B Notes or any other amounts ranking pari passu with or junior to
interest payable on the Class A Notes in the priority of payments set forth
under Section 3.7 of the Indenture.
 
“Field” means the treatment, prevention or palliation of any human ocular or
ophthalmic disease or condition.
 
“Final Legal Maturity Date” means, with respect to (a) the Original Class A
Notes May 15, 2019, and (b) with respect to any Class B Notes or Refinancing
Notes, the date specified in the indenture supplemental to the Indenture
providing for their issuance; provided, that the Final Legal Maturity Date with
respect to any Class B Notes where the proceeds thereof are not used to redeem
or refinance all of the Outstanding Class A Notes shall be no earlier than May
15, 2019.
 
“Financial Asset” has the meaning ascribed to it in Section 8-102(a)(9) of the
UCC.
 
“Fixed Rate Notes” means (i) the Original Class A Notes and (ii) any Class B
Notes or Refinancing Notes issued with a fixed rate of interest.
 
“Floating Rate Notes” means any Class B Notes or Refinancing Notes issued with a
floating or variable rate of interest.
 

 
A-9

--------------------------------------------------------------------------------

 



 
“GAAP” means generally accepted accounting principles in effect in the U.S. from
time to time.
 
“Global Notes” means any 144A Global Note and Regulation S Global Note.
 
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other Person exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness or other payment obligation
of any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation of such other Person or (b) entered into for
purposes of assuring in any other manner the obligee of such Indebtedness or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part); provided, that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business. The term “Guarantee” when used as a verb has a corresponding
meaning.
 
“H.15 (519)” means the weekly statistical release designated as such, or any
successor publication, published by the Board of Governors of the Federal
Reserve System, and the most recent H.15 (519) is the H.15 (519) published prior
to the close of business on the fourth Business Day prior to the applicable
Redemption Date.
 
“Incur” has the meaning set forth in Section 5.2(d) of the Indenture.
 
“Indebtedness” means, with respect to any Person at any date of determination
(without duplication), (a) all indebtedness of such Person for borrowed money,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (c) all obligations of such Person as an account
party in respect of letters of credit or other similar instruments (including
reimbursement obligations with respect thereto), (d) all the obligations of such
Person to pay the deferred and unpaid purchase price of property or services,
which purchase price is due more than 90 days after the date of purchasing such
property or service or taking delivery and title thereto or the completion of
such services, and payment deferrals arranged primarily as a method of raising
funds to acquire such property or service, (e) all monetary obligations of such
Person and its Subsidiaries under any leasing or similar arrangement that have
been (or, in accordance with GAAP, should be) classified as capitalized leases,
(f) all Guarantees of such Person in respect of any of the foregoing, (g) all
monetary obligations of such Person with respect to any interest rate hedge,
cap, floor, swap, option or other interest rate hedge agreement entered into
after the Closing Date, (h) all Indebtedness (as defined in clauses (a) through
(g) of this definition) of other Persons secured by a lien on any asset of such
Person, whether or not such Indebtedness is assumed by such Person, and (i) all
Indebtedness (as defined in clauses (a) through (g) of this definition) of other
Persons Guaranteed by such Person.
 

 
A-10

--------------------------------------------------------------------------------

 



 
“Indemnified Amounts” has the meaning set forth in Section 8.1 of the Purchase
and Sale Agreement.
 
“Indemnified Party” has the meaning set forth in Section 8.1 of the Purchase and
Sale Agreement.
 
“Indemnitee” has the meaning set forth in Section 19.1 of the Pledge and
Security Agreement.
 
“Indemnitees” has the meaning set forth in Section 19.1 of the Pledge and
Security Agreement.
 
“Indenture” means that certain indenture, dated as of the Closing Date, between
the Issuer and the Trustee.
 
“Indenture Estate” has the meaning set forth in the Granting Clause of the
Indenture.
 
“Independent Consultant” means L.E.K. Consulting LLC.
 
“Independent Consultant’s Report” means the report of the Independent Consultant
included in the Private Placement Memorandum as Appendix A.
 
“Independent Member” means a Member who is not at the time of such Person’s
admission to the Issuer, who is not and who has not been at any time during the
preceding five years: (a) a director, manager, officer or employee of the Issuer
(other than in the capacity of Independent Member) or any Affiliate of the
Issuer (other than in the capacity of Independent Member); (b) a Person related
to any officer, director, manager or employee of the Issuer (other than in the
capacity of Independent Member) or any Affiliate of the Issuer (other than in
the capacity of Independent Member); (c) a holder (directly or indirectly) of
any Voting Securities of the Issuer or any Affiliate of the Issuer (other than
in the capacity of Independent Member); (d) a Person related to a holder
(directly or indirectly) of any Voting Securities of the Issuer or any Affiliate
of the Issuer (other than in the capacity of Independent Member); (e) a
purchaser, customer or any other Person who derives any of its revenues from
interactions with the Issuer or any Affiliate of the Issuer or a family member
of such purchaser, customer or other Person; or (f) a trustee in bankruptcy or
other insolvency proceeding for, or a reorganization of, the Parent or any
Subsidiary or Affiliate of the Parent.
 
“Inspire” means Inspire Pharmaceuticals, Inc., a Delaware corporation.
 
“Inspire License Agreement” means that certain License Agreement dated as of
February 15, 2007 by and between Inspire and the Parent, as supplemented by that
certain letter agreement dated January 18, 2008 executed by Inspire in favor of
the Parent.
 
“Inspire Supply Agreement” means that certain Supply Agreement dated as of
February 15, 2007 by and between Inspire and the Parent.
 
“Inspire Trademark License Agreement” means that certain Trademark License
Agreement dated as of February 15, 2007 by and between Inspire and the Parent.
 

 
A-11

--------------------------------------------------------------------------------

 



 
“Institutional Accredited Investor” means a Person that is an accredited
investor as that term is defined in Rule 501(a)(1), (2), (3) or (7) under the
Securities Act.
 
“Interest Accrual Period” means the period beginning on (and including) the
Closing Date (or, with respect to any Class B Notes or any Refinancing Notes,
the date of issuance of such Class B Notes or Refinancing Notes) and ending on
(but excluding) the first Payment Date thereafter and each successive period
beginning on (and including) a Payment Date and ending on (but excluding) the
next succeeding Payment Date; provided, however, that the final Interest Accrual
Period shall end on but exclude the final Payment Date (or, if earlier, with
respect to any class of Notes repaid in full, the date such class of Notes is
repaid in full).
 
“Interest Amount” means, with respect to the Outstanding Principal Balance of
any class of Notes, on any Payment Date, the amount of accrued and unpaid
interest at the Stated Rate of Interest with respect to the Outstanding
Principal Balance of such class of Notes on such Payment Date (including any
Additional Interest, if any), determined in accordance with the terms thereof
(including interest accruing after the commencement of a proceeding in
bankruptcy, insolvency or similar law, whether or not permitted as a claim under
such law).
 
“Interest Reserve Account” has the meaning set forth in Section 3.1(a) of the
Indenture.
 
“Involuntary Bankruptcy” means, without the consent or acquiescence of the
Issuer, the entering of an order for relief or approving a petition for relief
or reorganization or any other petition seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or other similar relief
under any present or future bankruptcy, insolvency or similar statute, law or
regulation, or the filing of any such petition against the Issuer, or, without
the consent or acquiescence of the Issuer, the entering of an order appointing a
trustee, custodian, receiver or liquidator of the Issuer, or of all or any
substantial part of the property of the Issuer, in each case where such petition
or order shall remain unstayed or shall not have been stayed or dismissed within
90 days from entry thereof.
 
“Issuer” means Azithromycin Royalty Sub LLC, a Delaware limited liability
company, as issuer of the Notes pursuant to the Indenture.
 
“Issuer Organizational Documents” means the certificate of formation of the
Issuer dated as of January 15, 2008 and the limited liability company agreement
of the Issuer dated as of the Closing Date.
 
“Issuer Pledged Collateral” has the meaning set forth in Section 2.1 of the
Pledge and Security Agreement.
 
“Issuer Pledged Equity” has the meaning set forth in Section 2.1(a) of the
Pledge and Security Agreement.
 
“Judgment Currency” has the meaning set forth in Section 12.9(d) of the
Indenture.
 
“Licensed IP” means the Columbia Patent Rights, the InSite Intellectual Property
and the Pfizer Patent Rights (each as defined in the Inspire License Agreement).
 

 
A-12

--------------------------------------------------------------------------------

 



 
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property or other priority or preferential arrangement of any
kind or nature whatsoever, in each case to secure payment of a debt or
performance of an obligation, including any conditional sale, any sale with
recourse against the Issuer or any agreement to give any security interest.
 
“Loss” means any loss, cost, charge, expense, interest, fee, payment, demand,
liability, claim, action, proceeding, penalty, fine, damages, judgment, order or
other sanction, other than Taxes.
 
“Manager” means the manager of the Issuer.
 
“Manager Resolution” means a copy of a resolution certified by a Responsible
Officer of the Issuer as having been duly adopted by the Manager and being in
full force and effect on the date of such certification.
 
“Material Adverse Effect” means a material adverse effect on (i) the ability of
the Parent or the Servicer, as the case may be, to perform its obligations under
any of the Transaction Documents or the Principal Documents, in each case to
which it is a party, (ii) the validity or enforceability of any of the Principal
Documents or the rights or remedies of the Issuer under any of such Principal
Documents or (iii) the Purchased Assets or the Residual License Agreement or the
ability of the Issuer to perform any of its obligations under the Notes and the
Indenture.
 
“Member” means a member of the Issuer.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto or, if
such corporation or its successor shall for any reason no longer perform the
functions of a securities rating agency, “Moody’s” shall be deemed to refer to
any other nationally recognized statistical rating organization (within the
meaning ascribed thereto by the Exchange Act) designated by the Issuer.
 
“Non-U.S. Person” means a person who is not a U.S. person within the meaning of
Regulation S.
 
“Noteholder” means any Person in whose name a Note is registered from time to
time in the Register for such Note.
 
“Note Purchase Agreement” means that certain note purchase agreement dated the
Closing Date among the Issuer, the Parent and the Purchaser party thereto.
 
“Note Purchase Agreements” means, collectively, each Note Purchase Agreement and
the Other Agreements.
 
“Note Purchasers” has the meaning set forth in Section 1.1 of the Note Purchase
Agreement.
 
“Notes” means the Original Class A Notes, any Class B Notes and any Refinancing
Notes.
 

 
A-13

--------------------------------------------------------------------------------

 



 
“Notices” means notices, demands, certificates, requests, directions,
instructions and communications.
 
“Officer’s Certificate” means a certificate signed by, with respect to the
Issuer, a Responsible Officer of the Issuer and, with respect to any other
Person, any officer, director, manager, trustee or equivalent representative of
such Person.
 
“Operating Bank” means U.S. Bank National Association or any other Eligible
Institution at which the Accounts are held; provided, that (a) upon the
resignation or removal and the replacement of the Trustee pursuant to the terms
of the Indenture, the successor trustee appointed thereunder shall be the
Operating Bank, and (b) if at any time the Operating Bank ceases to be an
Eligible Institution, a successor shall be appointed by the Servicer on behalf
of the Trustee and all Accounts shall thereafter be transferred to and be
maintained at such successor in the name of the Trustee and such successor shall
thereafter be the “Operating Bank”.
 
“Opinion of Counsel” means a written opinion signed by legal counsel, who may be
an employee of or counsel to the Issuer or the Parent, that meets the
requirements of Section 1.2 of the Indenture.
 
“Optional Redemption” has the meaning set forth in Section 3.10(b) of the
Indenture.
 
“Original Class A Notes” means the Azithromycin PhaRMASM Secured 16% Notes due
2019 of the Issuer in the initial Outstanding Principal Balance of $60,000,000,
substantially in the form of Exhibit A to the Indenture.
 
“Other Agreements” has the meaning set forth in Section 3.1 of the Note Purchase
Agreement.
 
“Other Note Purchasers” has the meaning set forth in Section 3.1 of the Note
Purchase Agreement.
 
“Other Prices” has the meaning set forth in Section 3.1 of the Note Purchase
Agreement.
 
“outstanding” means (a) with respect to the Notes of any class at any time, all
Notes of such class theretofore authenticated and delivered by the Trustee
except (i) any such Notes cancelled by, or delivered for cancellation to, the
Trustee, (ii) any such Notes, or portions thereof, for the payment of principal
of and accrued and unpaid interest on which moneys have been distributed to
Noteholders by the Trustee and any such Notes, or portions thereof, for the
payment or redemption of which moneys in the necessary amount have been
deposited in the Redemption Account for such Notes; provided, that, if such
Notes are to be redeemed prior to the maturity thereof in accordance with the
requirements of Section 3.10 of the Indenture, written notice of such Redemption
shall have been given and not rescinded as provided in Section 3.11 of the
Indenture, or provision satisfactory to the Trustee shall have been made for
giving such written notice, and, if Redemption does not occur, then this clause
(ii) ceases to apply as of the Payment Date that was supposed to be the date of
Redemption, and (iii) any such Notes in exchange or substitution for which other
Notes, as the case may be, have been authenticated and delivered, or which have
been paid pursuant to the terms of the Indenture (unless proof satisfactory to
the Trustee is presented that any of such Notes is held by a Person in whose
hands such Note is a legal, valid and binding obligation of the Issuer), and (b)
when used with respect to any other evidence of Indebtedness, at any time, any
principal amount thereof then unpaid and outstanding (whether or not due or
payable).
 

 
A-14

--------------------------------------------------------------------------------

 



 
“Outstanding Principal Balance” means, with respect to any Note or other
evidence of Indebtedness Outstanding, the total principal amount of such Note or
other evidence of Indebtedness unpaid and Outstanding at any time, as determined
in the case of the Notes in the information to be provided to the Servicer and
the Trustee by the Calculation Agent pursuant to Section 3.5(b) of the
Indenture.
 
“Parent” means InSite Vision Incorporated, a Delaware corporation.
 
“Parent Organizational Documents” means (a) the restated certificate of
incorporation of the Parent dated October 25, 1993, as amended by the
certificate of amendment dated June 3, 1994, the certificate of designations,
preferences and rights dated September 11, 1997, the certificate of correction
dated September 26, 1997, the certificate of amendment dated July 19, 2000, the
certificate of designations, preferences and rights dated July 3, 2002, the
certificate of amendment dated June 1, 2004 and the certificate of amendment
dated October 23, 2006, and (b) the amended and restated bylaws as amended
through August 8, 2006.
 
“Parent Shortfall” means the amount, if any, payable by the Parent to the
applicable counterparty pursuant to the Principal Documents that is due and
payable but that has not been paid by the Parent.
 
“Parent Shortfall Payment” means any payment made by the Trustee in respect of
any Parent Shortfall.
 
“Paying Agent” has the meaning set forth in Section 2.3(a) of the Indenture.
 
“Payment Date” means each February 15, May 15, August 15 and November 15,
commencing on May 15, 2008 and including the Final Legal Maturity Date;
provided, that, if any such date would otherwise fall on a day that is not a
Business Day, the Payment Date falling on such date shall be the first following
day that is a Business Day; provided, further, that, if any such following
Business Day would occur in the succeeding month, then the Payment Date shall be
the first Business Day preceding such date.
 
“Permanent Regulation S Global Note” has the meaning set forth in Section 2.1(b)
of the Indenture.
 
“Permitted Holder” means (a) the Parent, (b) the Issuer and (c) any Person that
has executed a Confidentiality Agreement and delivered such Confidentiality
Agreement to the Registrar in accordance with the terms of the Indenture.
 
“Permitted Lien” means (a) any lien for Taxes, assessments and governmental
charges or levies not yet due and payable or which are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been set aside on the books of the
relevant Person, (b) any Lien created in favor of the Trustee and (c) any other
Lien expressly permitted under the Transaction Documents.
 

 
A-15

--------------------------------------------------------------------------------

 



 
“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.
 
“Pfizer” means, collectively, Pfizer Inc., a Delaware corporation, and Pfizer
Products, Inc., a Connecticut corporation.
 
“Pfizer License Agreement” means that certain Exclusive License Agreement dated
as of February 15, 2007 by and between Pfizer and the Parent.
 
“Placement Agent” means Morgan Stanley & Co. Incorporated.
 
“Plan” means any employee benefit plan (within the meaning of Section 3(3) of
ERISA) or other plan or arrangement, whether or not subject to ERISA, that is
maintained, or to which contributions are required to be made by the Issuer, the
Parent or any ERISA Affiliate or with respect to which the Issuer, the Parent or
any ERISA Affiliate may have any liability.
 
“Plan Assets” has the meaning given to such term by Section 3(42) of ERISA and
regulations issued by the U.S. Department of Labor.
 
“Pledge and Security Agreement” means that certain pledge and security agreement
dated as of the Closing Date made by the Parent to the Trustee.
 
“Premium” means, with respect to any Note on any Redemption Date, any Redemption
Premium, if applicable, or, with respect to any Redemption Date, the portion of
the Redemption Price of the Notes being redeemed in excess of the Outstanding
Principal Balance of the Notes being redeemed.
 
“Price” has the meaning set forth in Section 3.1 of the Note Purchase Agreement.
 
“Principal Documents” means the Inspire License Agreement, the Inspire Supply
Agreement, the Inspire Trademark License Agreement and the Pfizer License
Agreement.
 
“Private Placement Legend” has the meaning set forth in Section 2.2 of the
Indenture.
 
“Private Placement Memorandum” means the final private placement memorandum of
the Issuer for the Original Class A Notes dated February 15, 2008.
 
“Proceeds” shall have the meaning assigned to such term under the UCC and, in
any event, shall include (a) any and all proceeds of any guarantee, insurance or
indemnity payable from time to time to the Parent with respect to any of the
Issuer Pledged Collateral, (b) any and all payments (in any form whatsoever)
made or due and payable from time to time to the Parent in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Issuer Pledged Collateral by any Governmental Authority (or any
Person acting under color of Governmental Authority) and (c) any and all other
amounts from time to time paid or payable with respect to or in connection with
any of the Issuer Pledged Collateral.
 

 
A-16

--------------------------------------------------------------------------------

 



 
“Purchase and Sale Agreement” means that certain purchase and sale agreement
dated as of the Closing Date between the Parent and the Issuer.
 
“Purchased Assets” means the assets sold, transferred, conveyed, assigned,
contributed and granted by the Parent to the Issuer pursuant to the Purchase and
Sale Agreement and the Bill of Sale, which shall consist of (x) the Parent’s
right, title and interest in, to and under the Inspire License Agreement to (i)
receive or retain all Royalty Payments, (ii) receive the quarterly reports
produced by Inspire pursuant to the Inspire License Agreement in respect of
sales of Subject Products in the Territory and (iii) engage an accounting firm
to audit certain records of Inspire in respect of such sales pursuant to the
Inspire License Agreement and receive an audit report summarizing the results of
any such audit, and the proceeds of and the rights to enforce each of the
foregoing, and (y) any Replacement Royalty Payments.
 
“Purchase Price” has the meaning set forth in Section 3.1 of the Note Purchase
Agreement.
 
“Purchaser” has the meaning set forth in Section 1.1 of the Note Purchase
Agreement.
 
“QIB” means a qualified institutional buyer within the meaning of Rule 144A.
 
“Receiver” means any Person or Persons appointed as (and any additional Person
or Persons appointed or substituted as) administrative receiver, receiver,
manager or receiver and manager.
 
“Record Date” means, with respect to each Payment Date, the close of business on
the fifteenth day preceding such Payment Date and, with respect to the date on
which any Direction is to be given by the Noteholders, the close of business on
the last Business Day prior to the solicitation of such Direction.
 
“Redemption” means any Optional Redemption and any other redemption of Notes
described in Section 3.10(c) of the Indenture.
 
“Redemption Account” has the meaning set forth in Section 3.1(a) of the
Indenture.
 
“Redemption Date” means the date, which shall in each case be a Payment Date, on
which Notes are redeemed pursuant to a Redemption.
 
“Redemption Premium” means, in the case of any Class B Notes or Refinancing
Notes, the amount, if any, specified in the Manager Resolution or indenture
supplemental to the Indenture to be paid in the event of a Redemption of such
Class B Notes or Refinancing Notes separately from the Redemption Price.
 
“Redemption Price” means (a) in respect of an Optional Redemption of the
Original Class A Notes (i) on any Payment Date on or prior to February 15, 2010,
the greater of (x) the Outstanding Principal Balance of the Original Class A
Notes being redeemed and (y) the present value, discounted at the Applicable
Treasury Rate plus 1.0%, of such principal payment amounts and interest at the
Stated Rate of Interest on the Outstanding Principal Balance of the Original
Class A Notes (assuming the principal balances are achieved at the times and in
the amounts set forth in the Base Case Amortization Schedule) plus, in each
case, the accrued and unpaid interest to the Redemption Date on the Original
Class A Notes that are being redeemed or (ii) on any Payment Date after February
15, 2010, an amount equal to the product of (x) the applicable Class A
Redemption Percentage as set forth below and (y) the Outstanding Principal
Balance of the Original Class A Notes that are being redeemed on such Payment
Date, plus the accrued and unpaid interest to the Redemption Date on the
Original Class A Notes that are being redeemed:
 

 
A-17

--------------------------------------------------------------------------------

 



 
Payment Dates Between Indicated Payment Dates
Class A Redemption Percentage
From May 15, 2010 to and including
February 15, 2011
 
108.0%
From May 15, 2011 to and including
February 15, 2012
 
104.0%
From May 15, 2012 and thereafter
100.0%



 
and (b) in respect of any Class B Notes or Refinancing Notes, the redemption
price, if any, plus the accrued and unpaid interest to the Redemption Date on
the Class B Notes or Refinancing Notes, as the case may be, established by or
pursuant to a Manager Resolution or in any indenture supplemental to the
Indenture providing for the issuance of such Notes or designated as such in the
form of such Notes (any such Redemption Price in respect of any Class B Notes or
Refinancing Notes may include a Redemption Premium, and such Manager Resolution
or indenture supplemental to the Indenture may specify a separate Redemption
Premium).
 
“Reference Date” means, with respect to each Interest Accrual Period, the day
that is two Business Days prior to the Payment Date on which such Interest
Accrual Period commences; provided, however, that the Reference Date with
respect to the initial Interest Accrual Period means the date that is two
Business Days prior to the Closing Date (or, with respect to any Class B Notes
or any Refinancing Notes, the date that is two Business Days prior to the date
of issuance of such Class B Notes or Refinancing Notes).
 
“Refinancing” has the meaning set forth in Section 2.15(a) of the Indenture.
 
“Refinancing Date” means the date, which shall in each case be a Payment Date,
on which the Original Class A Notes, the Refinancing Notes, if any, or the Notes
of any other class are redeemed in whole, in each case with the proceeds of
Refinancing Notes as provided in Section 2.15 of the Indenture.
 
“Refinancing Expenses” means all Transaction Expenses incurred in connection
with an offering and issuance of Refinancing Notes.
 
“Refinancing Notes” means any class of Notes issued by the Issuer under the
Indenture at any time and from time to time after the Closing Date pursuant to
Section 2.15 of the Indenture, the proceeds of which are used to repay all of
the Outstanding Principal Balance of a class of Notes.
 
“Register” has the meaning set forth in Section 2.3(a) of the Indenture.
 

 
A-18

--------------------------------------------------------------------------------

 



 
“Registrar” has the meaning set forth in Section 2.3(a) of the Indenture.
 
“Regulation S” means Regulation S under the Securities Act.
 
“Regulation S Global Note Exchange Date” means the date of exchange of any
Temporary Regulation S Global Note for any Permanent Regulation S Global Note,
which date shall be 40 days after the Closing Date (or, with respect to any
Class B Notes or any Refinancing Notes, 40 days after the date of issuance of
such Class B Notes or Refinancing Notes).
 
“Regulation S Global Notes” has the meaning set forth in Section 2.1(b) of the
Indenture.
 
“Relevant Calculation Date” has the meaning set forth in Section 3.5(a) of the
Indenture.
 
“Relevant Information” means any information provided to the Trustee, the
Calculation Agent or the Paying Agent in writing by any Service Provider
retained from time to time by the Issuer pursuant to the Transaction Documents.
 
“Remaining Weighted Average Life” means, with respect to the Original Class A
Notes on any Redemption Date, (a) the sum of the products of (i) each principal
payment amount on the Original Class A Notes payable on each subsequent Payment
Date (assuming the principal balances are achieved at the times and in the
amounts set forth in the Base Case Amortization Schedule) multiplied by (ii) the
number of days remaining from the applicable Redemption Date until such
subsequent Payment Date divided by (b) the Outstanding Principal Balance of the
Original Class A Notes on such Redemption Date.
 
“Replacement Royalty Payments” means, in the event the Inspire License Agreement
terminates in one or more countries of the Territory and the Parent, using
commercially reasonable efforts, is able to commercialize the Subject Products
in such country or countries either by itself or in an arrangement with one or
more third parties in further licensing and sublicensing of the Licensed IP (or
any portion thereof), as such rights revert back to the Parent under and subject
to the terms and conditions of the Inspire License Agreement, in such country or
countries in the Field in the Territory, any royalties and other payments, net
of customary deductions, that may arise from such use of the Licensed IP (or any
portion thereof) to develop, have developed, make, have made, use, have used,
market, have marketed, commercialize, have commercialized, offer for sale, sell,
have sold, import and have imported Subject Products in the Field in such
country or countries in the Territory, including all royalties or other payments
payable by the Parent or any other Person to the Issuer pursuant to the Residual
License Agreement. Notwithstanding the foregoing, if the Inspire License
Agreement terminates in one or more countries of the Territory and the Parent
commercializes the Subject Products by itself, either directly or through any
contract sales force, in such country or countries, then Replacement Royalty
Payments shall only be an amount equivalent to the royalty that would have been
payable by Inspire in such country or countries, net of all deductions and
adjustments, if the Inspire License Agreement (as of the date of such
termination) were still in effect and such commercialization was effected by
Inspire as if the Subject Products were Inspire Licensed Products (as defined in
the Inspire License Agreement).
 
“Resale Restriction Termination Date” has the meaning set forth in the Private
Placement Legend.
 

 
A-19

--------------------------------------------------------------------------------

 



 
“Residual License” has the meaning given to such term in the Residual License
Agreement.
 
“Residual License Agreement” means that certain residual license agreement dated
as of the Closing Date between the Parent and the Issuer.
 
“Responsible Officer” means (a) with respect to the Trustee, any officer within
the Corporate Trust Office, including any principal, vice president, managing
director, director, manager, associate or other officer of the Trustee
customarily performing functions similar to those performed by any of the
above-designated officers and also, with respect to a particular matter, any
other officer to whom such matter is referred because of such officer’s
knowledge and familiarity with the particular subject, (b) with respect to the
Issuer, any officer of the Manager or person designated by the board of
directors of the Manager as a Responsible Officer for purposes of the
Transaction Documents, and (c) with respect to the Parent, an officer of the
Parent.
 
“Royalty Payments” means all royalties and other income, payments and
reimbursements paid, owed, accrued or otherwise required to be paid by Inspire
to the Parent or the Issuer, as the case may be, pursuant to, and subject to the
terms and conditions of, the Inspire License Agreement, any amounts payable to
or retained by the Parent under the Inspire License Agreement in respect of
third party infringement (after taking into account costs and expenses of the
Parent and Inspire in prosecuting such infringement), and any additional
payments or consideration paid to the Parent or the Issuer, as the case may be,
in connection with any amendment, restatement, supplement, modification, waiver
or replacement of the Inspire License Agreement. Royalty Payments do not include
amounts payable to the Parent under the Inspire Supply Agreement.
 
“Rule 144A” means Rule 144A under the Securities Act.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto or, if such division or its successor
shall for any reason no longer perform the functions of a securities rating
agency, “S&P” shall be deemed to refer to any other nationally recognized
statistical rating organization (within the meaning ascribed thereto by the
Exchange Act) designated by the Issuer.
 
“Sale Price” has the meaning set forth in Section 2.2(b) of the Purchase and
Sale Agreement.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Secured Obligations” has the meaning set forth in the Granting Clause of the
Indenture.
 
“Securities Account” has the meaning set forth in Section 3.1(l) of the
Indenture.
 
“Securities Act” means the U.S. Securities Act of 1933, as amended.
 
“Securities Intermediary” has the meaning set forth in Section 3.1(l) of the
Indenture.
 

 
A-20

--------------------------------------------------------------------------------

 



 
“Security Interest” means the security interest granted or expressed to be
granted in the Collateral pursuant to the Granting Clause of the Indenture and
in the Issuer Pledged Equity pursuant to the Pledge and Security Agreement.
 
“Senior Claim” has the meaning set forth in Section 10.1(a) of the Indenture.
 
“Senior Class” means (a) so long as any Class A Notes are Outstanding, the Class
A Notes, or (b) if no Class A Notes are Outstanding, the Class B Notes.
 
“Senior Trustee” means the trustee of the Senior Class, which shall be (a) so
long as any Class A Notes are Outstanding, the Trustee acting at the Direction
of the Noteholders of a majority of the Outstanding Principal Balance of the
Class A Notes, and (b) after the Class A Notes have been repaid in full, and so
long as any Class B Notes are Outstanding, the Trustee acting at the Direction
of the Noteholders of a majority of the Outstanding Principal Balance of the
Class B Notes.
 
“Service Providers” means the Servicer, the Trustee, the Independent Member, the
Calculation Agent, the Paying Agent, the Registrar, the Operating Bank and any
Person that becomes the Servicer, the Trustee, the Independent Member, the
Calculation Agent, the Paying Agent, the Registrar or the Operating Bank in
accordance with the terms of the applicable agreement and, subject to the
written approval of the Noteholders of a majority of the Outstanding Principal
Balance of the Senior Class of Notes, any other Person designated as a Service
Provider by the Issuer.
 
“Servicer” means the Parent, acting in its capacity as servicer pursuant to the
Servicing Agreement (or any other Person appointed by the Issuer to succeed the
Parent as such or any successor thereto).
 
“Servicer Information” means, with respect to any Calculation Date, the written
information provided by the Servicer under Section 4.1(c) of the Servicing
Agreement with respect to such Calculation Date.
 
“Servicer Termination Event” means any one of the following events:
 
(i) the Servicer shall fail to pay any amount when due under the Servicing
Agreement and such failure shall continue unremedied for five Business Days;
 
(ii) the Servicer shall fail to deliver the Distribution Report and the other
required accompanying materials (including the report contemplated by Section
4.1(c)(xi) of the Servicing Agreement) with respect to any Payment Date in
accordance with the provisions of the Servicing Agreement within five Business
Days of the date such Distribution Report and the other required accompanying
materials (including the report contemplated by Section 4.1(c)(xi) of the
Servicing Agreement) are required to be delivered under the Servicing Agreement;
 
(iii) the Servicer shall fail to carry out its obligations under Section
4.1(c)(ii) of the Servicing Agreement that shall have or reasonably be expected
to have a material adverse effect on the Noteholders;
 

 
A-21

--------------------------------------------------------------------------------

 



 
(iv) the Servicer shall fail to carry out its obligations under Section
4.1(c)(v) of the Servicing Agreement in a commercially reasonable manner and
such failure shall continue unremedied for a period of 30 days after the date on
which (A) the Servicer shall have obtained knowledge of such failure or (B)
written notice of such failure requiring the same to be remedied shall have been
given to the Servicer by the Trustee, in each case that continues to materially
adversely affect the Noteholders for such period;
 
(v) the Servicer shall fail to carry out its obligations under Section
4.1(c)(viii), Section 4.1(c)(ix) or Section 4.1(c)(x) of the Servicing
Agreement;
 
(vi) the Servicer shall fail to observe or perform in any material respect any
of the covenants or agreements on the part of the Servicer contained in the
Servicing Agreement (other than for which provision is made in clauses (i)
through (v) above) and such failure shall continue unremedied for a period of 30
days after the date on which (A) the Servicer shall have obtained knowledge of
such failure or (B) written notice of such failure requiring the same to be
remedied shall have been given to the Servicer by the Trustee, in each case that
continues to materially adversely affect the Noteholders for such period;
 
(vii) a court having jurisdiction in the premises enters a decree or order for
(i) relief in respect of the Servicer under any Applicable Law relating to
bankruptcy, insolvency, receivership, winding-up, liquidation, reorganization,
examination, relief of debtors or other similar law in effect now or after the
Closing Date, (ii) appointment of a receiver, liquidator, examiner, assignee,
custodian, trustee, sequestrator or similar official of the Servicer or (iii)
the winding-up or liquidation of the affairs of the Servicer and, in each case,
such decree or order shall remain unstayed or such writ or other process shall
not have been stayed or dismissed within 90 days from entry thereof;
 
(viii) the Servicer (i) commences a voluntary case under any Applicable Law
relating to bankruptcy, insolvency, receivership, winding-up, liquidation,
reorganization, examination, relief of debtors or other similar law in effect
now or after the Closing Date, or consents to the entry of an order for relief
in any involuntary case under any such law, (ii) consents to the appointment of
or taking possession by a receiver, liquidator, examiner, assignee, custodian,
trustee, sequestrator or similar official of the Servicer or for all or
substantially all of the property and assets of the Servicer or (iii) effects
any general assignment for the benefit of creditors;
 
(ix) the Servicer’s business activities are terminated by any Governmental
Authority;
 
(x) a material adverse change occurs in the financial condition or operations of
the Servicer that is reasonably likely to have a Material Adverse Effect;
 
(xi) an Event of Default shall have occurred, other than an Event of Default
solely caused by the Trustee, the Calculation Agent, the Paying Agent or the
Registrar failing to perform any of its respective obligations under the
Indenture or any other Transaction Document; or
 

 
A-22

--------------------------------------------------------------------------------

 



 
(xii) the Parent sells, transfers, conveys, assigns, contributes or grants a
majority of the Capital Securities of the Issuer to another Person or Persons.
 
“Services” means the services to be performed by the Servicer pursuant to the
Servicing Agreement.
 
“Servicing Agreement” means the servicing agreement dated as of the Closing Date
between the Issuer and the Parent.
 
“Servicing Fee” has the meaning set forth in Section 2.1 of the Servicing
Agreement.
 
“Shortfall” has the meaning set forth in Section 3.5(a)(x) of the Indenture.
 
“Stated Rate of Interest” means, with respect to any class of the Notes for any
Interest Accrual Period, the interest rate set forth in such class of Notes for
such Interest Accrual Period.
 
“Subject Product” means any topical anti-infective product for human ocular or
ophthalmic indications, in any dosage strength or size, for any mode of ocular
or ophthalmic administration, containing as the sole active ingredient the
chemical compound known as azithromycin or any salts, esters or hydrates
thereof.
 
“Subordinated Claim” has the meaning set forth in Section 10.1(a) of the
Indenture.
 
“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person or by
one or more other Subsidiaries of such Person.
 
“Taxes” means (i) any and all taxes, fees, levies, duties, tariffs, imposts and
other charges of any kind (together with any and all interest, penalties, loss,
damage, liability, expense, additions to tax and additional amounts or costs
incurred or imposed with respect thereto) now or hereafter imposed, levied,
collected, withheld or otherwise assessed by any taxing authority, including
taxes or other charges on or with respect to income, franchise, windfall or
other profits, gross receipts, property, sales, use, capital stock, payroll,
employment, social security, workers’ compensation, unemployment compensation or
net worth and similar charges and taxes or other charges in the nature of
excise, deduction, withholding, ad valorem, stamp, transfer, value added, taxes
on goods and services, escheat, gains taxes, license, registration and
documentation fees, customs duties, tariffs and similar charges, (ii) liability
for such a tax that is imposed by reason of U.S. Treasury Regulation Section
1.1502-6 or similar provision of law and (iii) liability for the payment of any
amounts as a result of any express or implied obligation to indemnify any other
Person with respect to the payment of any amounts described in clause (i) or
clause (ii).
 
“Temporary Regulation S Global Note” has the meaning set forth in Section 2.1(b)
of the Indenture.
 

 
A-23

--------------------------------------------------------------------------------

 



 
“Territory” means the United States and Canada and their respective territories
and possessions.
 
“Transaction Documents” means the Indenture, the Notes, the Purchase and Sale
Agreement, the Bill of Sale, the Residual License Agreement, the Servicing
Agreement, the Pledge and Security Agreement and the Note Purchase Agreements,
and each other agreement pursuant to which the Trustee (or its agent) is granted
a Lien to secure the obligations under the Indenture or the Notes.
 
“Transaction Expenses” means the out-of-pocket expenses payable by the Issuer in
connection with (a) the issuance of the Original Class A Notes, including
placement fees, any initial fees payable to Service Providers and the fees and
expenses of Pillsbury Winthrop Shaw Pittman LLP, counsel to the Noteholders in
connection with the offering and issuance of the Original Class A Notes, as set
forth in the Note Purchase Agreements and (b) the offering and issuance of any
Class B Notes or any Refinancing Notes, to the extent specified in the Manager
Resolution authorizing such offering and issuance.
 
“Trustee” means U.S. Bank National Association, a national banking association,
as initial trustee of the Notes under the Indenture, and any successor appointed
in accordance with the terms of the Indenture.
 
“Trustee Closing Account” means the account of the Issuer maintained with the
Trustee at U.S. Bank National Association, ABA No. 091000022, Account No.
121030000, Ref. Azithromycin Royalty Collection Acct., Attention: Josh Tripi.
 
“Trust Indenture Act” means the U.S. Trust Indenture Act of 1939, as amended.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, that, if, with respect to any financing statement
or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the Liens granted to the Trustee pursuant to the
applicable Transaction Document is governed by the Uniform Commercial Code as in
effect in a jurisdiction of the United States other than the State of New York,
then “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions of each Transaction
Document and any financing statement relating to such perfection or effect of
perfection or non-perfection.
 
“U.S.” or “United States” means the United States of America, its 50 states,
each territory thereof and the District of Columbia.
 
“U.S. Person” means a U.S. person within the meaning of Regulation S.
 
“U.S. Treasury” means the U.S. Department of the Treasury.
 

 
A-24

--------------------------------------------------------------------------------

 



 
“Voluntary Bankruptcy” means (i) an admission in writing by the Issuer of its
inability to pay its debts generally or a general assignment by the Issuer for
the benefit of creditors, (ii) the filing of any petition or answer by the
Issuer seeking to adjudicate itself as bankrupt or insolvent, or seeking for
itself any liquidation, winding-up, reorganization, arrangement, adjustment,
protection, relief or composition of the Issuer or its debts under any law
relating to bankruptcy, insolvency, receivership, winding-up, liquidation,
reorganization, examination, relief of debtors or other similar law now or
hereafter in effect, or seeking, consenting to or acquiescing in the entry of an
order for relief in any case under any such law, or the appointment of or taking
possession by a receiver, trustee, custodian, liquidator, examiner, assignee,
sequestrator or other similar official for the Issuer or for any substantial
part of its property, or (iii) corporate or other entity action taken by the
Issuer to authorize any of the actions set forth above.
 
“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.
 
 
A-25

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
FORM OF BILL OF SALE
 
This BILL OF SALE is dated as of February 21, 2008 (the “Closing Date”) by
InSite Vision Incorporated, a Delaware corporation (the “Parent”), in favor of
Azithromycin Royalty Sub LLC, a Delaware limited liability company (the
“Issuer”).
 
RECITALS
 
WHEREAS, the Parent desires to sell, transfer, convey, assign, contribute and
grant to the Issuer, and the Issuer desires to purchase and accept from the
Parent, all of the Purchased Assets (as defined below), on the terms and
conditions set forth in the Purchase and Sale Agreement between the Parent and
the Issuer dated as of the Closing Date (the “Agreement”);
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth in the Agreement and of other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the parties hereto agree as
follows:
 

 
1.
The Parent, by this Bill of Sale, does hereby sell, transfer, convey, assign,
contribute, grant, release, set over, confirm and deliver to the Issuer, and the
Issuer does hereby purchase and accept, the assets sold, transferred, conveyed,
assigned, contributed and granted by the Parent to the Issuer pursuant to the
Agreement and this Bill of Sale, which shall consist of (x) the Parent’s right,
title and interest in, to and under that certain License Agreement dated as of
February 15, 2007 by and between Inspire Pharmaceuticals, Inc., a Delaware
corporation (“Inspire”), and the Parent, as supplemented by that certain letter
agreement dated January 18, 2008 executed by Inspire in favor of the Parent (the
“Inspire License Agreement”) to (i) receive or retain all royalties and other
income, payments and reimbursements paid, owed, accrued or otherwise required to
be paid by Inspire to the Parent or the Issuer, as the case may be, pursuant to,
and subject to the terms and conditions of, the Inspire License Agreement, any
amounts payable to or retained by the Parent under the Inspire License Agreement
in respect of third party infringement (after taking into account costs and
expenses of the Parent and Inspire in prosecuting such infringement), and any
additional payments or consideration paid to the Parent or the Issuer, as the
case may be, in connection with any amendment, restatement, supplement,
modification, waiver or replacement of the Inspire License Agreement (but not
including amounts payable to the Parent under that certain Supply Agreement
dated as of February 15, 2007 by and between Inspire and the Parent), (ii)
receive the quarterly reports produced by Inspire pursuant to the Inspire
License Agreement in respect of sales of any topical anti-infective product for
human ocular or ophthalmic indications, in any dosage strength or size, for any
mode of ocular or ophthalmic administration, containing as the sole active
ingredient the chemical compound known as azithromycin or any salts, esters or
hydrates thereof (“Subject Products”), in the United States and Canada and their
respective territories and possessions (the “Territory”) and (iii) engage an
accounting firm to audit certain records of Inspire in respect of such sales
pursuant to the Inspire License Agreement and receive an audit report
summarizing the results of any such audit, and the proceeds of and the rights to
enforce each of the foregoing (collectively, the “Principal Assets”), and (y) in
the event the Inspire License Agreement terminates in one or more countries of
the Territory and the Parent, using commercially reasonable efforts, is able to
commercialize the Subject Products in such country or countries either by itself
or in an arrangement with one or more third parties in further licensing and
sublicensing of the Columbia Patent Rights, the InSite Intellectual Property and
the Pfizer Patent Rights (each as defined in the Inspire License Agreement)
(collectively, the “Licensed IP”) (or any portion thereof), as such rights
revert back to the Parent under and subject to the terms and conditions of the
Inspire License Agreement, in such country or countries in the treatment,
prevention or palliation of any human ocular or ophthalmic disease or condition
(the “Field”) in the Territory, any royalties and other payments, net of
customary deductions, that may arise from such use of the Licensed IP (or any
portion thereof) to develop, have developed, make, have made, use, have used,
market, have marketed, commercialize, have commercialized, offer for sale, sell,
have sold, import and have imported Subject Products in the Field in such
country or countries in the Territory, including all royalties or other payments
payable by the Parent or any other person or entity to the Issuer pursuant to
that certain Residual License Agreement dated as of the Closing Date between the
Parent and the Issuer (the “Replacement Royalty Payments” and, together with the
Principal Assets, the “Purchased Assets”). Notwithstanding the foregoing, if the
Inspire License Agreement terminates in one or more countries of the Territory
and the Parent commercializes the Subject Products by itself, either directly or
through any contract sales force, in such country or countries, then Replacement
Royalty Payments shall only be an amount equivalent to the royalty that would
have been payable by Inspire in such country or countries, net of all deductions
and adjustments, if the Inspire License Agreement (as of the date of such
termination) were still in effect and such commercialization was effected by
Inspire as if the Subject Products were Inspire Licensed Products (as defined in
the Inspire License Agreement).


A-1

--------------------------------------------------------------------------------


 

 
2.
The Parent hereby covenants that, at any time or from time to time after the
Closing Date, at the Issuer’s reasonable request and without further
consideration, the Parent shall execute and deliver to the Issuer such other
instruments of sale, transfer, conveyance, assignment, contribution, granting
and confirmation, provide such materials and information and take such other
actions, each as the Issuer may reasonably deem necessary to sell, transfer,
convey, assign, contribute, grant, release, set over, confirm and deliver to the
Issuer, and to confirm the Issuer’s title to, the Purchased Assets and assist
the Issuer in exercising all rights with respect thereto.

 

 
3.
The Parent represents, warrants and covenants that (i) it has good and
marketable title to the Purchased Assets free and clear of all claims, liens and
encumbrances of any nature whatsoever, (ii) it has not made any prior sale,
transfer, conveyance, assignment, contribution, granting, release, setting over,
confirmation or delivery of the Purchased Assets, (iii) it has the present
lawful right, power and authority to sell, transfer, convey, assign, contribute,
grant, release, set over, confirm and deliver the Purchased Assets to the Issuer
and (iv) all action has been taken that is required to make this Bill of Sale,
and this Bill of Sale is, a legal, valid and binding obligation of the Parent.


A-2

--------------------------------------------------------------------------------


 

 
4.
The Parent covenants to warrant and defend the sale of the Purchased Assets to
the Issuer, its successors and assigns against any person or entity claiming an
interest in the Purchased Assets, and the Parent shall defend its right to sell
the Purchased Assets against all lawful claims and demands.

 

 
5.
This Bill of Sale shall be binding upon and inure to the benefit of the Parent,
the Issuer and their respective successors and assigns, for the uses and
purposes set forth and referred to above, effective immediately upon its
delivery to the Issuer.

 

 
6.
THIS BILL OF SALE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.

 

 
7.
This Bill of Sale may be executed in any number of counterparts, each of which
so executed shall be deemed to be an original, but all of such counterparts
shall together constitute but one and the same instrument.


A-3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale as of the
day and year first written above.
 
INSITE VISION INCORPORATED
   
By: 
   
Name:
 
Title:
AZITHROMYCIN ROYALTY SUB LLC
   
By: InSite Vision Incorporated, its Manager
    By:    
Name:
 
Title:


A-4

--------------------------------------------------------------------------------



EXHIBIT B
 
UCC FINANCING STATEMENTS AND OTHER FILINGS
 
1.
A Form UCC-1 Financing Statement will be filed with the Secretary of State of
the State of Delaware naming the Parent as debtor/seller and the Issuer as
secured party, to be followed by the filing of a Form UCC-3 Financing Statement
amending such Form UCC-1 Financing Statement naming the Issuer as assignor and
the Trustee as assignee.

 
2.
The Parent will make such filings as may be required in connection with the
Parent’s disclosure obligations under the Exchange Act.


B-1

--------------------------------------------------------------------------------


 